






EXHIBIT 10.6


Execution Version
AMENDMENT NO. 3


This AMENDMENT (this “Amendment”) dated as of January 27, 2014 is by and between
NRG West Holdings LLC, as Borrower and Credit Agricole Corporate and Investment
Bank, as Administrative Agent. Capitalized terms used herein and not otherwise
defined herein shall have the respective meanings ascribed thereto in Appendix A
to the Credit Agreement.
W I T N E S S E T H:


WHEREAS, the Borrower, the Administrative Agent and the Lenders are parties to
that certain Credit Agreement dated as of August 23, 2011, as amended by
Amendment No. 1 dated as of October 7, 2011 and Amendment No. 2 dated as of
February 29, 2012 (the “Credit Agreement”);
WHEREAS, the Borrower has requested that the Requisite Financing Parties or the
Requisite Tranche B Lenders (as applicable) approve this Amendment of the Credit
Agreement on the terms and subject to the conditions herein specified; and
WHEREAS, the Requisite Financing Parties and the Requisite Tranche B Lenders (as
applicable) have consented to this Amendment of the Credit Agreement on the
terms and subject to the conditions herein specified and directed the
Administrative Agent to therefore execute and deliver this Amendment in
accordance with Sections 4.2, 10.11 and 11.10 (as applicable) of the Credit
Agreement;
NOW THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby established and
confirmed, the parties hereto hereby agree as follows:
1.Consent Subject to Sections 2 and 3 below, pursuant to Sections 4.6(h)(i)(c)
and 10.11 of the Credit Agreement, the Administrative Agent (at the direction of
the Requisite Financing Parties) hereby consents to the survey items described
in item 14 of Schedule B – Part I of that certain [Pro Forma Loan Policy Loan
Policy of Title Insurance issued by Fidelity National Title Insurance Company
under Policy No. Pro Forma-23036266-AL] (attached hereto as Exhibit A) (the “Pro
Forma”); provided, that the Reissued Title Policy is in a form substantially
similar to the Pro Forma, including the Survey Encroachment Endorsement, and
includes a commitment to include in any owner’s title insurance policy issued to
any purchaser of any portion of the Collateral from any Lenders or through
foreclosure all endorsements issued in the Pro Forma in connection with the
survey items described in item 14 of the Pro Forma; provided, further, that as
to any such survey items for which all such endorsements cannot be issued, such
survey items shall be subject to the requirements of Section 6.8(b)(vi) of the
Credit Agreement.
2.    Amendment.
(a)    The Parties hereby agree to insert the following as a new Section 6.8
between Section 6.7 and Article VII of the Credit Agreement:
“6.8 Encroachments; Title Policy. The Borrower shall promptly, but in any event
not later than 90 days after the Term Conversion Date:
(a)
Pursuant to Section 7.14(g) and notwithstanding anything else to the contrary in
this Credit Agreement or any other Financing Document but subject to the
provisions of this Section 6.8, amend the Site Agreements (the “Revised Site
Agreements”) solely to revise the applicable legal descriptions of the real
property covered thereunder and make such other modifications to the Site
Agreements as the Administrative Agent may reasonably require in order to
eliminate the encroachments (the “Encroachments”) described in subsections G, N,
S, T, V, HH, II, JJ and RR of item 14 of Schedule B – Part I of that certain
[Pro Forma Loan Policy of Title Insurance issued by Fidelity National Title
Insurance




 
1
 




--------------------------------------------------------------------------------








Company under Policy No. Pro Forma-23036266-AL], attached hereto as Schedule 6.8
(the “Fidelity Pro Forma”). The Revised Site Agreements and any other
documentation related thereto shall be in a form to allow or cause the Title
Company to issue the Second Reissued Title Policy to meet the requirements of
Section 6.8(b) below and otherwise shall be in form and substance reasonably
satisfactory to the Administrative Agent. Borrower shall also obtain any
consents necessary from third parties, including Site Owners and subordinated
lenders, in connection with said amendments.
(b)
Deliver to the Administrative Agent a Title Policy which has been reissued by
the Title Insurance Company (the “Second Reissued Title Policy”) and such Second
Reissued Title Policy shall (i) insure the continuing first priority of the
Mortgage (subject only to (A) Permitted Priority Liens and (B) other Permitted
Liens to the extent junior to the Liens granted for the benefit of the Secured
Parties pursuant thereto) and otherwise be in form and substance reasonably
satisfactory to Administrative Agent, (ii) contain only the coverage exceptions
set forth in the Fidelity Pro Forma or that are otherwise approved by the
Administrative Agent, provided that the Encroachments shall be deleted, (iii)
reflect the revised legal descriptions of the real property covered under the
Site Agreements as required by Section 6.8(a) above, (iv) be in an amount equal
to the Title Policy Amount, (v) insure the amendments and confirmatory documents
described in Section 6.8(d) below and (vi) include a commitment to include in
any owner’s title insurance policy issued to any purchaser of any portion of the
Collateral from any Lenders or through foreclosure (a “Subsequent Purchaser”)
all endorsements issued in the Fidelity Pro Forma in connection with the survey
items described in item 14 of the Fidelity Pro Forma or, for any such survey
items for which all such endorsements cannot be issued, a commitment to exclude
such survey items as exceptions to such owner’s title insurance policy to be
issued to a Subsequent Purchaser. 

(c)
Deliver to the Administrative Agent a final “as-built” survey of the Site,
addressed to the Collateral Agent for the benefit of the Secured Parties, the
Title Insurance Company and the Borrower showing the completed Project, which
survey shall (i) be in form and substance reasonably satisfactory to the
Collateral Agent and the Title Insurance Company, (ii) disclose no easements,
rights-of-way or encumbrances, other than (A) Permitted Priority Liens and (B)
other Permitted Liens to the extent junior to the Liens granted for the benefit
of the Secured Parties pursuant to the Mortgage, (iii) contain only the coverage
exceptions set forth in the Fidelity Pro Forma or that are otherwise approved by
the Administrative Agent, provided that the Encroachments shall be deleted, and
(iv) reflect the revised legal descriptions of the real property covered under
the Site Agreements as required by Section 6.8(a) above.

(d)
Prepare and cause to be executed and recorded such amendments to the Mortgage or
other confirmatory documents as may be reasonably requested by the Collateral
Agent in order to protect, confirm or maintain the first-priority Lien of the
Mortgage on the Mortgaged Property, as reflected in the final survey delivered
pursuant to Section 8.6(c) above. Any and all amendments described in the
foregoing sentence must be insured under the Second Reissued Title Policy.”

(b)    The Parties hereby agree to insert the following definition in alphabetic
order in Appendix A to the Credit Agreement:
“Encroachments” has the meaning set forth in Section 6.8(a) of this Credit
Agreement.
“Fidelity Pro Forma” has the meaning set forth in Section 6.8(a) of this Credit
Agreement.
“Revised Site Agreements” has the meaning set forth in Section 6.8(a) of this
Credit Agreement.
“Second Reissued Title Policy” has the meaning set forth in Section 6.8(b) of
this Credit Agreement.”



 
2
 




--------------------------------------------------------------------------------








“Subsequent Purchaser” has the meaning set forth in Section 6.8(b) of this
Credit Agreement.”
(c)    Exhibit A hereto is added as a new Schedule 6.8 to the Credit Agreement.
3.    Waiver. Pursuant to Section 4.2 of the Credit Agreement, the
Administrative Agent (at the direction of the Requisite Tranche B Lenders)
hereby consents to the waiver of the following condition to making of a Tranche
B Construction Loan on or about January 28, 2014: the requirement under Sections
4.2(b) and 3.2 of the Credit Agreement that the Borrower shall deliver a
Borrowing Request to the Administrative Agent not later than 11:00 a.m. (New
York City time) on the first Business Day prior to the proposed date of
Borrowing set forth therein in the case of Base Rate Loans, provided that the
Borrower shall deliver a Borrowing Request to the Administrative Agent not later
than 5:00 p.m. (New York City time) on the first Business Day prior to the
proposed date of Borrowing set forth therein in the case of Base Rate Loans.
4.    No Waivers; Etc. Except as expressly provided in this Amendment, (i) all
of the terms and conditions of the Financing Documents remain in full force and
effect and none of such terms and conditions are, or shall be construed as,
otherwise amended or modified and (ii) neither the Administrative Agent nor any
Financing Party waives any Default or Event of Default, or any right or remedy
available to the Administrative Agent or any Financing Party under the Financing
Documents, whether any such defaults, rights or remedies presently exist or
arise in the future. Notwithstanding anything contained herein, the amendments
contained in this Amendment (i) are limited as specified, (ii) are effective
only with respect to the transactions described in this Amendment for the
specific instance and the specific purpose for which it is given, (iii) shall
not be effective for any other purpose or transaction and (iv) do not constitute
an amendment or basis for a subsequent consent or waiver of any of the
provisions of the Financing Documents.
5.    Representations and Warranties. The Borrower hereby represents and
warrants that each of the representations and warranties set forth in the Credit
Agreement are true and correct on and as of the date hereof as they relate to
the execution and delivery of this Amendment and are otherwise true and correct
on the date hereof in all material respects after giving effect thereto.
6.    Full Force and Effect; Ratification. This Amendment shall be construed in
connection with and as part of the Credit Agreement, and except as modified and
expressly amended by this Amendment, all terms, conditions and covenants
contained in the Credit Agreement are hereby ratified and shall remain in full
force and effect, enforceable in accordance with their respective terms.
7.    References to the Credit Agreement. Any and all notices, requests,
certificates and other instruments executed and delivered after the Effective
Date may refer to any Financing Document without making specific reference to
this Amendment but nevertheless all such references shall include this Amendment
unless the context otherwise requires.
8.    Financing Document. Each of the parties hereto acknowledges and agrees
that this Amendment shall be deemed a “Financing Document” for all purposes
under the Credit Agreement.
9.    Governing Law. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW OF
THE STATE OF NEW YORK EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.


[Remainder of Page Intentionally Left Blank]





 
3
 




--------------------------------------------------------------------------------








IN WITNESS WHEREOF the parties have caused this Amendment to be executed as of
the day and year first above written.




NRG WEST HOLDINGS LLC,
as Borrower


By: /s/ Gaetan Frotte
Name: Gaetan Frotte
Title: Treasurer






















 
 
Signature Page to Third Amendment Agreement




--------------------------------------------------------------------------------








CREDIT AGRICOLE CORPORATE
AND INVESTMENT BANK,
as Administrative Agent
By: /s/ Edward Chu
Name: Edward Chu
Title: Vice President
 
By: /s/ Ted Vandermel
Name: Ted Vandermel
Title: Director














 
 
Signature Page to Third Amendment Agreement




--------------------------------------------------------------------------------










EXHIBIT A to AMENDMENT NO. 3




SCHEDULE 6.8


Fidelity Pro Forma


[Attached]

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------



[elsegundothirdamendme_image3.gif]Fidelity National Title Insurance Company

--------------------------------------------------------------------------------

POLICY NO.: Pro Forma-23036266-AL
PRO FORMA
LOAN POLICY OF TITLE INSURANCE
Issued by


Fidelity National Title Insurance Company
Any notice of claim and any other notice or statement in writing required to be
given to the Company under this Policy must be given to the Company at the
address shown in Section 17 of the Conditions.
COVERED RISKS


SUBJECT TO THE EXCLUSIONS FROM COVERAGE, THE EXCEPTIONS FROM COVERAGE CONTAINED
IN SCHEDULE B, AND THE CONDITIONS, FIDELITY NATIONAL TITLE INSURANCE COMPANY, a
California corporation (the
“Company”) insures as of Date of Policy and, to the extent stated in Covered
Risks 11, 13, and 14, after Date of Policy, against loss or damage, not
exceeding the Amount of Insurance, sustained or incurred by the Insured by
reason of:
1.
Title being vested other than as stated in Schedule A.

2.
Any defect in or lien or encumbrance on the Title. This Covered Risk includes
but is not limited to insurance against loss from

(a)
A defect in the Title caused by

(i)
forgery, fraud, undue influence, duress, incompetency, incapacity, or
impersonation;

(ii)
failure of any person or Entity to have authorized a transfer or conveyance;

(iii)
a document affecting Title not properly created, executed, witnessed, sealed,
acknowledged, notarized, or delivered;

(iv)
failure to perform those acts necessary to create a document by electronic means
authorized by law;

(v)
a document executed under a falsified, expired, or otherwise invalid power of
attorney;

(vi)
a document not properly filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

(vii)
a defective judicial or administrative proceeding.

(b)
The lien of real estate taxes or assessments imposed on the Title by a
governmental authority due or payable, but unpaid.

(c)
Any encroachment, encumbrance, violation, variation, or adverse circumstance
affecting the Title that would be disclosed by an accurate and complete land
survey of the Land. The term “encroachment” includes encroachments of existing
improvements located on the Land onto adjoining land, and encroachments onto the
Land of existing improvements located on adjoining land.

3.
Unmarketable Title.

4.
No right of access to and from the Land.

5.
The violation or enforcement of any law, ordinance, permit, or governmental
regulation (including those relating to building and zoning) restricting,
regulating, prohibiting, or relating to



27307 (6/06) ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










(a)
the occupancy, use, or enjoyment of the Land;

(b)
the character, dimensions, or location of any improvement erected on the Land;

(c)
the subdivision of land; or

(d)
environmental protection

if a notice, describing any part of the Land, is recorded in the Public Records
setting forth the violation or intention to enforce, but only to the extent of
the violation or enforcement referred to in that notice.
6.
An enforcement action based on the exercise of a governmental police power not
covered by Covered Risk 5 if a notice of the enforcement action, describing any
part of the Land, is recorded in the Public Records, but only to the extent of
the enforcement referred to in that notice.

7.
The exercise of the rights of eminent domain if a notice of the exercise,
describing any part of the Land, is recorded in the Public Records.

8.
Any taking by a governmental body that has occurred and is binding on the rights
of a purchaser for value without Knowledge.

9.
The invalidity or unenforceability of the lien of the Insured Mortgage upon the
Title. This Covered Risk includes but is not limited to insurance against loss
from any of the following impairing the lien of the Insured Mortgage

(a)
forgery, fraud, undue influence, duress, incompetency, incapacity, or
impersonation;

(b)
failure of any person or Entity to have authorized a transfer or conveyance;

(c)
the Insured Mortgage not being properly created, executed, witnessed, sealed,
acknowledged, notarized, or delivered;

(d)
failure to perform those acts necessary to create a document by electronic means
authorized by law;

(e)
a document executed under a falsified, expired, or otherwise invalid power of
attorney;

(f)
a document not properly filed, recorded, or indexed in the Public Records
including failure to perform those acts by electronic means authorized by law;
or

(g)
a defective judicial or administrative proceeding.

10.
The lack of priority of the lien of the Insured Mortgage upon the Title over any
other lien or encumbrance.

11.
The lack of priority of the lien of the Insured Mortgage upon the Title

(a)
as security for each and every advance of proceeds of the loan secured by the
Insured Mortgage over any statutory lien for services, labor, or material
arising from construction of an improvement or work related to the Land when the
improvement or work is either

(i)
contracted for or commenced on or before Date of Policy; or

(ii)
contracted for, commenced or continued after Date of Policy if the construction
is financed, in whole or in part, by proceeds of the loan secured by the Insured
Mortgage that the Insured has advanced or is obligated on Date of Policy to
advance; and

(b)
over the lien of any assessments for street improvements under construction or
completed at Date of Policy.

12.
The invalidity or unenforceability of any assignment of the Insured Mortgage,
provided the assignment is shown in Schedule A, or the failure of the assignment
shown in Schedule A to vest title to the Insured Mortgage in the named Insured
assignee free and clear of all liens.

13.
The invalidity, unenforceability, lack of priority, or avoidance of the lien of
the Insured Mortgage upon the Title

(a)
resulting from the avoidance in whole or in part, or from a court order
providing an alternative remedy, of any transfer of all or any part of the title
to or any interest in the Land occurring prior to the transaction creating the
lien of the Insured Mortgage because that prior transfer constituted a
fraudulent or preferential transfer under federal bankruptcy, state insolvency,
or similar creditors’ rights laws; or



27307 (6/06) ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










(b)
because the Insured Mortgage constitutes a preferential transfer under federal
bankruptcy, state insolvency, or similar creditors’ rights laws by reason of the
failure of its recording in the Public Records

(i)
to be timely, or

(ii)
to impart notice of its existence to a purchaser for value or to a judgment or
lien creditor.

14.
Any defect in or lien or encumbrance on the Title or other matter included in
Covered Risks 1 through 13 that has been created or attached or has been filed
or recorded in the Public Records subsequent to Date of Policy and prior to the
recording of the Insured Mortgage in the Public Records.

The Company will also pay the costs, attorneys’ fees, and expenses incurred in
defense of any matter insured against by this Policy, but only to the extent
provided in the Conditions.
IN WITNESS WHEREOF, FIDELITY NATIONAL TITLE INSURANCE COMPANY has caused this
policy to be signed and sealed by its duly authorized officers.
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Policy. It does not reflect the present state of the Title
and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.




























































27307 (6/06) ALTA Loan Policy(6/17/06)
EXCLUSIONS FROM COVERAGE

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








The following matters are expressly excluded from the coverage of this policy,
and the Company will not pay loss or damage, costs, attorneys’ fees, or expenses
that arise by reason of:
1.
(a) Any law, ordinance, permit, or governmental regulation (including those
relating to building and zoning) restricting, regulating, prohibiting, or
relating to

(i)
the occupancy, use, or enjoyment of the Land;

(ii)
the character, dimensions, or location of any improvement erected on the Land;

(iii)
the subdivision of land; or

(iv)
environmental protection;

or the effect of any violation of these laws, ordinances, or governmental
regulations. This Exclusion 1(a) does not modify or limit the coverage provided
under Covered Risk 5.
(b) Any governmental police power. This Exclusion 1(b) does not modify or limit
the coverage provided under Covered Risk 6.
2.
Rights of eminent domain. This Exclusion does not modify or limit the coverage
provided under Covered Risk 7 or 8.

3.
Defects, liens, encumbrances, adverse claims, or other matters

(a)
created, suffered, assumed, or agreed to by the Insured Claimant;

(b)
not Known to the Company, not recorded in the Public Records at Date of Policy,
but Known to the Insured Claimant and not disclosed in writing to the Company by
the Insured Claimant prior to the date the Insured Claimant became an Insured
under this policy;

(c)
resulting in no loss or damage to the Insured Claimant;

(d)
attaching or created subsequent to Date of Policy (however, this does not modify
or limit the coverage provided under Covered Risk 11, 13, or 14); or

(e)
resulting in loss or damage that would not have been sustained if the Insured
Claimant had paid value for the Insured Mortgage.

4.
Unenforceability of the lien of the Insured Mortgage because of the inability or
failure of an insured to comply with applicable doing-business laws of the state
where the Land is situated.

5.
Invalidity or unenforceability in whole or in part of the lien of the Insured
Mortgage that arises out of the transaction evidenced by the Insured Mortgage
and is based upon usury or any consumer credit protection or truth-in-lending
law.

6.
Any claim, by reason of the operation of federal bankruptcy, state insolvency,
or similar creditors’ rights laws, that the transaction creating the lien of the
Insured Mortgage, is

(a)
a fraudulent conveyance or fraudulent transfer, or

(b)
a preferential transfer for any reason not stated in Covered Risk 13(b) of this
policy.

7.
Any lien on the Title for real estate taxes or assessments imposed by
governmental authority and created or attaching between Date of Policy and the
date of recording of the Insured Mortgage in the Public Records. This exclusion
does not modify or limit the coverage provided under Covered Risk 11(b).

CONDITIONS
1.    DEFINITION OF TERMS
The following terms when used in this policy mean:
(a)    “Amount of Insurance”: The amount stated in Schedule A, as may be
increased or decreased by endorsement to this policy, increased by Section 8(b)
or decreased by Section 10 of these Conditions.
(b)    “Date of Policy”: The date designated as “Date of Policy” in Schedule A.
(c)    “Entity”: A corporation, partnership, trust, limited liability company,
or other similar legal entity.
(d)    “Indebtedness”: The obligation secured by the Insured Mortgage including
one evidenced by electronic means authorized by law, and if that obligation is
the payment of a debt, the Indebtedness is the sum of
(i)    the amount of the principal disbursed as of Date of Policy;
(ii)    the amount of the principal disbursed subsequent to Date of Policy;
(iii)    the construction loan advances made subsequent to Date of Policy for
the purpose of financing in whole or in part the construction of an improvement
to the Land or related to the Land that the Insured was and continued to be
obligated to advance at Date of Policy and at the date of the advance;
(iv)    interest on the loan;
(v)    the prepayment premiums, exit fees, and other similar fees or penalties
allowed by law;
(vi)    the expenses of foreclosure and any other costs of enforcement;
(vii)    the amounts advanced to assure compliance with laws or to protect the
lien or the priority of the lien of the Insured Mortgage before the acquisition
of the estate or interest in the Title;
(viii)    the amounts to pay taxes and insurance; and
(ix)    the reasonable amounts expended to prevent deterioration of
improvements; but the Indebtedness is reduced by the total of all payments and
by any amount forgiven by an Insured.
(e)    “Insured”: The Insured named in Schedule A.
(i)    The term “Insured” also includes
(A)    the owner of the Indebtedness and each successor in ownership of the
Indebtedness, whether the owner or successor owns the Indebtedness for its own
account or as a trustee or other fiduciary, except a successor who is an obligor
under the provisions of Section 12(c) of these Conditions;
(B)    the person or Entity who has “control” of the “transferable record,” if
the Indebtedness is evidenced by a “transferable record,” as these terms are
defined by applicable electronic transactions law;
(C)    successors to an Insured by dissolution, merger, consolidation,
distribution, or reorganization;
(D)    successors to an Insured by its conversion to another kind of Entity;
(E)    a grantee of an Insured under a deed delivered without payment of actual
valuable consideration conveying the Title
(1)    if the stock, shares, memberships, or other equity interests of the
grantee are wholly-owned by the named Insured,
(2)    if the grantee wholly owns
the named Insured, or
(3)    if the grantee is wholly- owned by an affiliated Entity of the named
Insured, provided the affiliated Entity and the named Insured are both
wholly-owned by the same person or Entity;
(F)    any government agency or instrumentality that is an insurer or guarantor
under an insurance contract or guaranty insuring or guaranteeing
the Indebtedness secured by the Insured Mortgage, or any part of it, whether
named as an Insured or not;
(ii)    With regard to (A), (B), (C), (D), and
(E) reserving, however, all rights and defenses as to any successor that the
Company would have had against any predecessor Insured, unless the successor
acquired the Indebtedness as a purchaser for value without Knowledge of the
asserted defect, lien, encumbrance, or other matter insured against by this
policy.
(f)    “Insured Claimant”: An Insured claiming loss or damage.
(g)    “Insured Mortgage”: The Mortgage described in paragraph 4 of Schedule A.
(h)    “Knowledge” or “Known”: Actual knowledge, not constructive knowledge or
notice that may be imputed to an Insured by reason of the Public Records or any
other records that impart constructive notice of matters affecting the Title.
(i)    “Land”: The land described in Schedule A, and affixed improvements that
by law constitute real property. The term “Land” does not include any property
beyond the lines of the area described in Schedule A, nor any right, title,
interest, estate, or easement in abutting streets, roads, avenues, alleys,
lanes, ways or waterways, but this does not modify or limit the extent that a
right of access to and from the Land is insured by this policy.
(j)    “Mortgage”: Mortgage, deed of trust, trust deed, or other security
instrument, including one evidenced by electronic means authorized by law.
(k)    “Public Records”: Records established under state statutes at Date of
Policy for the purpose of imparting constructive notice of matters relating to
real property to purchasers for value and without Knowledge. With respect to
Covered Risk 5(d), “Public Records” shall also include environmental protection
liens filed in

27307 (6/06)     ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










the records of the clerk of the United States District Court for the district
where the Land is located.
(l)    “Title”: The estate or interest described in Schedule A.
(m)    “Unmarketable Title”: Title affected by an alleged or apparent matter
that would permit a prospective purchaser or lessee of the Title or lender on
the Title or a prospective purchaser of the Insured Mortgage to be released from
the obligation to purchase, lease, or lend if there is a contractual condition
requiring the delivery of marketable title.
2.    CONTINUATION OF INSURANCE
The coverage of this policy shall continue in force as of Date of Policy in
favor of an Insured after acquisition of the Title by an Insured or after
conveyance by an Insured, but only so long as the Insured retains an estate or
interest in the Land, or holds an obligation secured by a purchase money
Mortgage given by a purchaser from the Insured, or only so long as the Insured
shall have liability by reason of warranties in any transfer or conveyance of
the Title. This policy shall not continue in force in favor of any purchaser
from the Insured of either (i) an estate or interest in the Land, or
(i)    an obligation secured by a purchase money Mortgage given to the Insured.
3.    NOTICE OF CLAIM TO BE GIVEN BY INSURED CLAIMANT
The Insured shall notify the Company promptly in writing (i) in case of any
litigation as set forth in Section 5(a) of these Conditions, (ii) in case
Knowledge shall come to an Insured of any claim of title or interest that is
adverse to the Title or the lien of the Insured Mortgage, as insured, and that
might cause loss or damage for which the Company may be liable by virtue of this
policy, or (iii) if the Title or the lien of the Insured Mortgage, as insured,
is rejected as Unmarketable Title. If the Company is prejudiced by the failure
of the Insured Claimant to provide prompt notice, the Company’s liability to the
Insured Claimant under the policy shall be reduced to the extent of the
prejudice.
4.    PROOF OF LOSS
In the event the Company is unable to determine the amount of loss or damage,
the Company may, at its option, require as a condition of payment that the
Insured Claimant furnish a signed proof of loss. The proof of loss must describe
the defect, lien, encumbrance, or other matter insured against by this policy
that constitutes the basis of loss or damage and shall state, to the extent
possible, the basis of calculating the amount of the loss or damage.
5.    DEFENSE AND PROSECUTION OF ACTIONS
(a)    Upon written request by the Insured, and subject to the options contained
in Section 7 of these Conditions, the Company, at its own cost and without
unreasonable delay, shall provide for the defense of an Insured in litigation in
which any third party asserts a claim covered by this policy adverse to the
Insured. This obligation is limited to only those stated causes of action
alleging matters insured against by this policy. The Company shall have the
right to select counsel of its choice (subject to the right of the Insured to
object for reasonable cause) to represent the Insured as to those stated causes
of action. It shall not be liable for and will not pay the fees of any other
counsel. The Company will not pay any fees, costs, or expenses incurred by the
Insured in the defense of those causes of action that allege matters not insured
against by this policy.
(b)    The Company shall have the right, in addition to the options contained in
Section 7 of these Conditions, at its own cost, to institute and prosecute any
action or proceeding or to do any other act that in its opinion may be necessary
or desirable to establish the Title or the lien of the Insured Mortgage, as
insured, or to prevent or reduce loss or damage to the Insured. The Company may
take any appropriate action under the terms of this policy, whether or not it
shall be liable to the Insured. The exercise of these rights shall not be an
admission of liability or waiver of any provision of this policy. If the Company
exercises its rights under this subsection, it must do so diligently.
(c)    Whenever the Company brings an action or asserts a defense as required or
permitted by this policy, the Company may pursue the litigation to a final
determination by a court of competent jurisdiction, and it expressly reserves
the right, in its sole discretion, to appeal from any adverse judgment or order.
6.    DUTY OF INSURED CLAIMANT TO COOPERATE
(a)    In all cases where this policy permits or requires the Company to
prosecute or provide for the defense of any action or proceeding and any
appeals, the Insured shall secure to the Company the right to so prosecute or
provide defense in the action or proceeding, including the right to use, at its
option, the name of the Insured for this purpose. Whenever requested by the
Company, the Insured, at the Company’s expense, shall give the Company all
reasonable aid (i) in securing evidence, obtaining witnesses, prosecuting or
defending the action or proceeding, or effecting settlement, and (ii) in any
other lawful act that in the opinion of the Company may be necessary or
desirable to establish the Title, the lien of the Insured Mortgage, or any other
matter as insured. If the Company is prejudiced by the failure of the Insured to
furnish the required cooperation, the Company’s obligations to the Insured under
the policy shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation, with regard to the matter or matters
requiring such cooperation.
(b)    The Company may reasonably require the Insured Claimant to submit to
examination under oath by any authorized representative of the Company and to
produce for examination, inspection, and copying, at such reasonable times and
places as may be designated by the authorized representative of the Company, all
records, in whatever medium maintained, including books, ledgers, checks,
memoranda, correspondence, reports, e-mails, disks, tapes, and videos whether
bearing a date before or after Date of Policy, that reasonably pertain to the
loss or damage. Further, if requested by any authorized representative of the
Company, the Insured Claimant shall grant its permission, in writing, for any
authorized representative of the Company to examine, inspect, and copy all of
these records in the custody or control of a third party that reasonably pertain
to the loss or damage. All information designated as confidential by the Insured
Claimant provided to the Company pursuant to this Section shall not be disclosed
to others unless, in the reasonable judgment of the Company, it is necessary in
the administration of the claim. Failure of the Insured Claimant to submit for
examination under oath, produce any reasonably requested information, or grant
permission to secure reasonably necessary information from third parties as
required in this subsection, unless prohibited by law or
governmental regulation, shall terminate any liability of the Company under this
policy as to that claim.
7.    OPTIONS TO PAY OR OTHERWISE SETTLE CLAIMS; TERMINATION OF LIABILITY
In case of a claim under this policy, the Company shall have the following
additional options:
(a)    To Pay or Tender Payment of the Amount of Insurance or to Purchase the
Indebtedness.
(i)    To pay or tender payment of the Amount of Insurance under this policy
together with any costs, attorneys’ fees, and expenses incurred by the Insured
Claimant that were authorized by the Company up to the time of payment or tender
of payment and that the Company is obligated to pay; or
(ii)    To purchase the Indebtedness for the amount of the Indebtedness on the
date of purchase, together with any costs, attorneys’ fees, and expenses
incurred by the Insured Claimant that were authorized by the Company up to the
time of purchase and that the Company is obligated to pay.
When the Company purchases the Indebtedness, the Insured shall transfer, assign,
and convey to the Company the Indebtedness and the Insured Mortgage, together
with any collateral security.
Upon the exercise by the Company of either of the options provided for in
subsections (a)(i) or (ii), all liability and obligations of the Company to the
Insured under this policy, other than to make the payment required in those
subsections, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.
(b)    To Pay or Otherwise Settle With Parties Other Than the Insured or With
the Insured Claimant.
(i)    to pay or otherwise settle with other parties for or in the name of an
Insured Claimant any claim insured against under this policy. In addition, the
Company will pay any costs, attorneys’ fees, and expenses incurred by the
Insured Claimant that were authorized by the Company up to the time of payment
and that the Company is obligated to pay; or
(ii)    to pay or otherwise settle with the Insured Claimant the loss or damage
provided for under this policy, together with any costs, attorneys’ fees, and
expenses incurred by the Insured Claimant that were authorized by the Company up
to the time of payment and that the Company is obligated to pay.
Upon the exercise by the Company of either of the options provided for in
subsections (b)(i) or (ii), the Company’s obligations to the Insured under this
policy for the claimed loss or damage, other than the payments required to be
made, shall terminate, including any liability or obligation to defend,
prosecute, or continue any litigation.
8.    DETERMINATION AND EXTENT OF LIABILITY
This policy is a contract of indemnity against actual monetary loss or damage
sustained or incurred by the Insured Claimant who has suffered loss or damage by
reason of matters insured against by this policy.
(a)    The extent of liability of the Company for loss or damage under this
policy shall not exceed the least of
(ii)    the Amount of Insurance,
(iii)    the Indebtedness,
(iv)    the difference between the value of the Title as insured and the value
of the Title subject to the risk insured against by this policy, or

27307 (6/06)     ALTA Loan Policy (6/17/06)



Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








(v)    if a government agency or instrumentality is the Insured Claimant, the
amount it paid in the acquisition of the Title or the Insured Mortgage in
satisfaction of its insurance contract or guaranty.
(b)    If the Company pursues its rights under Section 5 of these Conditions and
is unsuccessful in establishing the Title or the lien of the Insured Mortgage,
as insured,
(i)    the Amount of Insurance shall be increased by 10%, and
(ii)    the Insured Claimant shall have the right to have the loss or damage
determined either as of the date the claim was made by the Insured Claimant or
as of the date it is settled and paid.
(c)    In the event the Insured has acquired the Title in the manner described
in Section 2 of these Conditions or has conveyed the Title, then the extent of
liability of the Company shall continue as set forth in Section 8(a) of these
Conditions.
(d)    In addition to the extent of liability under (a), (b), and (c), the
Company will also pay those costs, attorneys’ fees, and expenses incurred in
accordance with Sections 5 and 7 of these Conditions.
9.    LIMITATION OF LIABILITY
(a)    If the Company establishes the Title, or removes the alleged defect, lien
or encumbrance, or cures the lack of a right of access to or from the Land, or
cures the claim of Unmarketable Title, or establishes the lien of the Insured
Mortgage, all as insured, in a reasonably diligent manner by any method,
including litigation and the completion of any appeals, it shall have fully
performed its obligations with respect to that matter and shall not be liable
for any loss or damage caused to the Insured.
(b)    In the event of any litigation, including litigation by the Company or
with the Company’s consent, the Company shall have no liability for loss or
damage until there has been a final determination by a court of competent
jurisdiction, and disposition of all appeals, adverse to the Title or to the
lien of the Insured Mortgage, as insured.
(c)    The Company shall not be liable for loss or damage to the Insured for
liability voluntarily assumed by the Insured in settling any claim or suit
without the prior written consent of the Company.
10.    REDUCTION OF INSURANCE; REDUCTION OR TERMINATION OF LIABILITY
(a)    All payments under this policy, except payments made for costs,
attorneys’ fees, and expenses, shall reduce the Amount of Insurance by the
amount of the payment. However, any payments made prior to the acquisition of
Title as provided in Section 2 of these Conditions shall not reduce the Amount
of Insurance afforded under this policy except to the extent that the payments
reduce the Indebtedness.
(b)    The voluntary satisfaction or release of the Insured Mortgage shall
terminate all liability of the Company except as provided in Section 2 of these
Conditions.
11.    PAYMENT OF LOSS
When liability and the extent of loss or damage have been definitely fixed in
accordance with these Conditions, the payment shall be made within 30 days.
12.    RIGHTS OF RECOVERY UPON PAYMENT OR SETTLEMENT
(a)    The Company’s Right to Recover
Whenever the Company shall have settled and paid a claim under this policy, it
shall be subrogated and entitled to the rights of the Insured Claimant in the
Title or Insured Mortgage and all other rights and remedies in respect to the
claim that the Insured Claimant has against any person or property, to the
extent of the amount of any loss, costs, attorneys’ fees, and expenses paid by
the Company. If requested by the Company, the Insured Claimant shall execute
documents to evidence the transfer to the Company of these rights and remedies.
The Insured Claimant shall permit the Company to sue, compromise, or settle in
the name of the Insured Claimant and to use the name of the Insured Claimant in
any transaction or litigation involving these rights and remedies.
If a payment on account of a claim does not fully cover the loss of the Insured
Claimant, the Company shall defer the exercise of its right to recover until
after the Insured Claimant shall have recovered its loss.
(b)    The Insured’s Rights and Limitations
(i)    The owner of the Indebtedness may release or substitute the personal
liability of any debtor or guarantor, extend or otherwise modify the terms of
payment, release a portion of the Title from the lien of the Insured Mortgage,
or release any collateral security for the Indebtedness, if it does not affect
the enforceability or priority of the lien of the Insured Mortgage.
(ii)    If the Insured exercises a right provided in (b)(i), but has Knowledge
of any claim adverse to the Title or the lien of the Insured Mortgage insured
against by this policy, the Company shall be required to pay only that part of
any losses insured against by this policy that shall exceed the amount, if any,
lost to the Company by reason of the impairment by the Insured Claimant of the
Company’s right of subrogation.
(c)    The Company’s Rights Against Noninsured Obligors
The Company’s right of subrogation includes the Insured’s rights against
noninsured obligors including the rights of the Insured to indemnities,
guaranties, other policies of insurance, or bonds, notwithstanding any terms or
conditions contained in those instruments that address subrogation rights.
The Company’s right of subrogation shall not be avoided by acquisition of the
Insured Mortgage by an obligor (except an obligor described in Section
1(e)(i)(F) of these Conditions) who acquires the Insured Mortgage as a result of
an indemnity, guarantee, other policy of insurance, or bond, and the obligor
will not be an Insured under this policy.
13.    ARBITRATION
Either the Company or the Insured may demand that the claim or controversy shall
be submitted to arbitration pursuant to the Title Insurance Arbitration Rules of
the American Land Title Association (“Rules”). Except as provided in the Rules,
there shall be no joinder or consolidation with claims or controversies of other
persons.
Arbitrable matters may include, but are not limited to, any controversy or claim
between the Company and the Insured arising out of or relating to this policy,
any service in connection with its issuance or the breach of a policy provision,
or to any other controversy or claim
arising out of the transaction giving rise to this policy. All arbitrable
matters when the Amount of Insurance is
$2,000,000 or less shall be arbitrated at the option of either the Company or
the Insured. All arbitrable matters when the Amount of Insurance is in excess of
$2,000,000 shall be arbitrated only when agreed to by both the Company and the
Insured. Arbitration pursuant to this policy and under the Rules shall be
binding upon the parties. Judgment upon the award rendered by the Arbitrator(s)
may be entered in any court of competent jurisdiction.
1.    LIABILITY LIMITED TO THIS POLICY; POLICY ENTIRE CONTRACT
(a)    This policy together with all endorsements, if any, attached to it by the
Company is the entire policy and contract between the Insured and the Company.
In interpreting any provision of this policy, this policy shall be construed as
a whole.
(b)    Any claim of loss or damage that arises out of the status of the Title or
lien of the Insured Mortgage or by any action asserting such claim shall be
restricted to this policy.
(c)    Any amendment of or endorsement to this policy must be in writing and
authenticated by an authorized person, or expressly incorporated by Schedule A
of this policy.
(d)    Each endorsement to this policy issued at any time is made a part of this
policy and is subject to all of its terms and provisions. Except as the
endorsement expressly states, it does not (i) modify any of the terms and
provisions of the policy, (ii) modify any prior endorsement, (iii) extend the
Date of Policy, or (iv) increase the Amount of Insurance.
2.    SEVERABILITY
In the event any provision of this policy, in whole or in part, is held invalid
or unenforceable under applicable law, the policy shall be deemed not to include
that provision or such part held to be invalid, but all other provisions shall
remain in full force and effect.
3.    CHOICE OF LAW; FORUM
(a)    Choice of Law: The Insured acknowledges the Company has underwritten the
risks covered by this policy and determined the premium charged therefor in
reliance upon the law affecting interests in real property and applicable to the
interpretation, rights, remedies, or enforcement of policies of title insurance
of the jurisdiction where the Land is located.
Therefore, the court or an arbitrator shall apply the law of the jurisdiction
where the Land is located to determine the validity of claims against the Title
or the lien of the Insured Mortgage that are adverse to the Insured and to
interpret and enforce the terms of this policy. In neither case shall the court
or arbitrator apply its conflicts of law principles to determine the applicable
law.
(b)    Choice of Forum: Any litigation or other proceeding brought by the
Insured against the Company must be filed only in a state or federal court
within the United States of America or its territories having appropriate
jurisdiction.
4.    NOTICES, WHERE SENT
Any notice of claim and any other notice or statement in writing required to be
given to the Company under this policy must be given to the Company at Fidelity
National Title Insurance Company, Attn: Claims Department, Post Office Box
45023, Jacksonville, Florida 32232-5023.













27307 (6/06)     ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------












Fidelity National Title Insurance Company SCHEDULE A
This is a Pro Forma Policy. It does not reflect the present state of the Title
and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.




Name and Address of Title Insurance Company: Fidelity National Title Company
1300 Dove Street, Suite 310 Newport Beach, CA 92660


Policy No.: Pro Forma-23036266-AL
Address Reference:    301 Vista Del Mar Boulevard, El Segundo, CA
Amount of Insurance: PRO FORMA    Premium: PRO FORMA
Date of Policy: PRO FORMA rev. January 24, 2014
1.
Name of Insured:



Credit Agricole Corporate and Investment Bank, in its capacity as Collateral
Agent, and its successors and assigns


2.
The estate or interest in the Land that is encumbered by the Insured Mortgage
is:

Tract    1
El Segundo Energy Center LLC, a Delaware limited liability company, as lessee,
as to the leasehold estate and grantee as to the easements granted under that
certain Amended and Restated Ground Lease and Easement Agreement by and between
El Segundo Power, LLC, a Delaware limited liability company, as lessor, and El
Segundo Energy Center LLC, a Delaware limited liability company, as lessee, made
and entered into as of July 15, 2011, but effective for all purposes as of March
31, 2011, a memorandum of which was recorded on August 19, 2011 as Document No.
20111121480, Los Angeles County, California.
Tract    2


El Segundo Energy Center LLC, a Delaware limited liability company, as grantee
as to the easements granted under that certain Amended and Restated Easement
Agreement by and between El Segundo Power II LLC, a Delaware limited liability
company, as grantor, and El Segundo Energy Center LLC, a Delaware limited
liability company as grantee, made and entered into as of July 15, 2011, but
effective for all purposes as of March 31, 2011 and recorded on August 19, 2011
as Document No. 20111121481, Los Angeles County, California.


3.
Title is vested in:



El Segundo Energy Center LLC, a Delaware limited liability company


4.
The Insured Mortgage and its assignments, if any, are described as follows:



DEED OF TRUST given to secure the original amount shown below, and any other
amount payable under the terms thereof.
THIS POLICY VALID ONLY IF SCHEDULE B IS ATTACHED
27307A (6/06)    1
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE A
(Continued)


Amount:    $688,000,000.00
Dated:    August 22, 2011
Trustor/Grantor    El Segundo Energy Center LLC, a Delaware limited liability
company Trustee:    Fidelity National Title Insurance Company
Beneficiary:    Credit Agricole Corporate and Investment Bank, in its capacity
as Collateral Agent Recorded:    August 22, 2011 as Instrument No. 20111129013
of Official Records




5.
The Land referred to in this policy is described as follows:



See Exhibit A attached hereto and made a part hereof.


6.
This policy incorporates by reference those ALTA endorsements selected below:

•
4-06 (Condominium)

o 4.1-06
•
5-06 (Planned Unit Development)

o 5.1-06
•
6-06 (Variable Rate)

•
6.2-06 (Variable Rate-Negative Amortization)

•
8.1-06 (Environmental Protection Lien) Paragraph b refers to the following state
statute(s): NONE

•
9-06 (Restrictions, Encroachments, Minerals)

•
13.1-06 (Leasehold Loan)

•
14-06 (Future Advance-Priority)

•
14.1-06 (Future Advance-Knowledge)

•
14.3-06 (Future Advance-Reverse Mortgage)

•
22-06 (Location) The type of improvement is a    , and the street address is as
shown above.



















































27307A (6/06)    2
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A LEGAL DESCRIPTION
THE LAND REFERRED TO HEREIN BELOW IS SITUATED IN THE COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AND IS DESCRIBED AS FOLLOWS:


TRACT 1: GROUND LEASE AND EASEMENTS FROM EL SEGUNDO POWER LLC
PARCEL 1: LEASED PROJECT PREMISES
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


BEGINNING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 166.64 FEET TO THE WESTERLY LINE OF SAID PARCEL 3;
THENCE ALONG SAID WESTERLY LINE NORTH 23°40'56" WEST 507.50 FEET TO THE
NORTHWEST CORNER OF SAID PARCEL 3;
THENCE ALONG THE NORTHERLY LINE OF SAID PARCEL 3 TO THE POINT OF BEGINNING.
PARCEL 2: LEASED COMPRESSOR BUILDING PREMISES
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;












27307A (6/06)    3
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










EXHIBIT A
(Continued)




2.
SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 27°31'00";



3.
SOUTH 23°13'00" EAST 55.58 FEET; THENCE LEAVING SAID EASTERLY LINE SOUTH
66°47'00" WEST

324.15 FEET;


THENCE NORTH 23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 686.74 FEET;
THENCE NORTH 68°10'00" EAST 20.63 FEET TO THE TRUE POINT OF BEGINNING;
THENCE CONTINUING NORTH 68°10'00" EAST 70.69 FEET; THENCE SOUTH 21°50'00" EAST
139.16 FEET;
THENCE SOUTH 68°10'00" WEST 70.69 FEET;
THENCE NORTH 21°50'00" WEST 139.16 FEET TO THE TRUE POINT OF BEGINNING. PARCEL
3: LEASED WATER TREATMENT PREMISES
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 765.00 FEET;
SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 27°31'00";
3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE, LEAVING SAID EASTERLY LINE, SOUTH 66°47'00" WEST 125.39 FEET; THENCE
SOUTH 22°56'24" EAST 506.37 FEET;
THENCE SOUTH 21°39'14" WEST 77.90 FEET;
THENCE SOUTH 66°47'00" WEST 130.28 FEET TO THE TRUE POINT OF BEGINNING; THENCE
NORTH 23°13'00" WEST 55.17 FEET;
THENCE NORTH 66°47'00" EAST 18.01 FEET;
THENCE NORTH 23°13'00" WEST 21.00 FEET;
THENCE NORTH 66°47'00" EAST 59.96 FEET;
THENCE SOUTH 23°13'00" EAST 21.00 FEET;
THENCE NORTH 66°47'00" EAST 16.64 FEET;
THENCE SOUTH 23°13'00" EAST 13.50 FEET;
THENCE NORTH 66°47'00" EAST 14.20 FEET;
THENCE SOUTH 23°13'00" EAST 9.88 FEET;
THENCE NORTH 66°47'00" EAST 10.28 FEET;
THENCE SOUTH 23°13'00" EAST 31.78 FEET TO A POINT ON THE LINE DESCRIBED ABOVE AS
27307A (6/06)    4
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


SOUTH 66°47'00" WEST 130.28 FEET;
THENCE, SOUTHERLY, ALONG SAID LINE SOUTH 66°47'00" WEST 119.09 FEET TO THE TRUE
POINT OF BEGINNING.


PARCEL 4: LEASED EQUIPMENT PREMISES


THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE, LEAVING SAID EASTERLY LINE, SOUTH 66°47'00" WEST 125.39 FEET; THENCE
SOUTH 22°56'24" EAST 458.95 FEET;
THENCE SOUTH 67°03'36" WEST 173.94 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 67°03'36" WEST 37.50 FEET;
THENCE NORTH 22°56'24" WEST 47.00 FEET;
THENCE NORTH 67°03'36" EAST 37.50 FEET;
THENCE SOUTH 22°56'24" EAST 47.00 FEET TO THE TRUE POINT OF BEGINNING.
PARCEL 5: GAS METERING FACILITIES EASEMENT AREA
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;
2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;




27307A (6/06)    5
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)




THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 714.74 FEET;
THENCE NORTH 68°10'00" EAST 118.40 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING NORTH 68°10'00" EAST 38.00 FEET;
THENCE SOUTH 21°50'00" EAST 120.00 FEET;
THENCE SOUTH 68°10'00" WEST 38.00 FEET;
THENCE NORTH 21°50'00" WEST 120.00 FEET TO THE TRUE POINT OF BEGINNING. PARCEL
6: FIREWATER AND MAINTENANCE FACILITIES EASEMENT AREA
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 125.39 FEET; THENCE SOUTH
22°56'24" EAST 485.41 FEET TO THE TRUE POINT OF BEGINNING; THENCE CONTINUING
SOUTH 22°56'24" EAST 20.96 FEET;
THENCE SOUTH 21°39'14" WEST 77.90 FEET;
THENCE SOUTH 66°47'00" WEST 130.28 FEET TO A POINT HEREINAFTER REFERRED AS POINT
"A"; THENCE SOUTH 66°47'00" WEST 48.00 FEET;
THENCE NORTH 23°13'00" WEST 76.17 FEET;
THENCE NORTH 66°47'00" EAST 233.34 FEET TO TRUE POINT OF BEGINNING.
EXCEPTING THEREFROM THAT PORTION DESCRIBED AS FOLLOWS: BEGINNING AT SAID POINT
"A";
THENCE NORTH 23°13'00" WEST 55.17 FEET;
THENCE NORTH 66°47'00" EAST 18.01 FEET;
THENCE NORTH 23°13'00" WEST 21.00 FEET; TO THE NORTHERLY LINE OF THE HEREINABOVE
DESCRIBED LAND;
THENCE ALONG SAID NORTHERLY LINE NORTH 66°47'00" EAST 59.96 FEET; THENCE SOUTH
23°13'00" EAST 21.00 FEET;




27307A (6/06)    6
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










EXHIBIT A
(Continued)
THENCE NORTH 66°47'00" EAST 16.64 FEET;
THENCE SOUTH 23°13'00" EAST 13.50 FEET;
THENCE NORTH 66°47'00" EAST 14.20 FEET;
THENCE SOUTH 23°13'00" EAST 9.88 FEET;
THENCE NORTH 66°47'00" EAST 10.28 FEET;
THENCE SOUTH 23°13'00" EAST 31.78 FEET TO THE SOUTHERLY LINE OF THE HEREINABOVE
DESCRIBED LAND;
THENCE ALONG SAID SOUTHERLY LINE SOUTH 66°47'00" WEST 119.09 FEET TO THE POINT
OF BEGINNING.


PARCEL 7: ROADWAY AND UTILITIES EASEMENT AREA


THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE, LEAVING SAID EASTERLY LINE, SOUTH 66°47'00" WEST 125.39 FEET TO THE TRUE
POINT OF BEGINNING;
THENCE SOUTH 22°56'24" EAST 483.95 FEET;
THENCE SOUTH 67°03'36" WEST 296.25 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 22.00 FEET; THENCE SOUTHWESTERLY ALONG SAID
CURVE 34.66 FEET THROUGH A CENTRAL ANGLE OF 90°15'48";
THENCE SOUTH 23°12'12" EAST 107.07 FEET;
THENCE SOUTH 18°57'12" EAST 93.62 FEET;
THENCE SOUTH 23°12'46" EAST 119.28 FEET;
THENCE SOUTH 66°47'14" WEST 20.00 FEET;
THENCE NORTH 23°12'46" WEST 120.03 FEET;
THENCE NORTH 18°57'12" WEST 93.62 FEET;
THENCE NORTH 23°12'12" WEST 103.63 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHWEST, HAVING A RADIUS OF 25.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE 39.16 FEET THROUGH A CENTRAL ANGLE OF
89°44'12";
THENCE SOUTH 67°03'36" WEST 35.26 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 25.00 FEET; THENCE SOUTHWESTERLY ALONG SAID
CURVE 38.79 FEET THROUGH A CENTRAL ANGLE OF 88°53'36";
THENCE SOUTH 21°50'00" EAST 158.11 FEET;
THENCE SOUTH 68°10'00" WEST 25.00 FEET;




27307A (6/06)    7
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


THENCE NORTH 21°50'00" WEST 202.55 FEET;
THENCE SOUTH 68°10'00" WEST 3.09 FEET;
THENCE NORTH 23°40'56" WEST 466.06 FEET;
THENCE NORTH 66°19'04" EAST 28.00 FEET;
THENCE SOUTH 23°40'56" EAST 51.61 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE NORTHEAST, HAVING A RADIUS OF 25.00 FEET;
THENCE SOUTHEASTERLY ALONG SAID CURVE 39.07 FEET THROUGH A CENTRAL ANGLE OF
89°32'32";
THENCE NORTH 66°46'32" EAST 179.34 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE NORTHWEST, HAVING A RADIUS OF 25.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE 39.15 FEET THROUGH A CENTRAL ANGLE OF
89°42'58"; THENCE NORTH 22°56'26" WEST 46.54 FEET;
THENCE NORTH 66°47'00" EAST 198.76 FEET TO THE TRUE POINT OF BEGINNING.


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE, LEAVING SAID EASTERLY LINE, SOUTH 66°47'00" WEST 220.00 FEET;
THENCE SOUTH 23°13'00" EAST 25.00 FEET TO THE TRUE POINT OF BEGINNING OF THIS
EXCEPTION; THENCE NORTH 66°47'00" EAST    44.37 FEET TO THE BEGINNING OF A
CURVE, CONCAVE TO THE SOUTHWEST, HAVING A RADIUS OF 25.00 FEET; THENCE
SOUTHEASTERLY ALONG SAID CURVE 39.39 FEET THROUGH A CENTRAL ANGLE OF 90°16'36";
THENCE SOUTH 22°56'24" EAST 352.25 FEET;
THENCE SOUTH 67°03'36" WEST 40.52 FEET;
THENCE SOUTH 22°56'24" EAST 56.45 FEET;
THENCE SOUTH 67°03'36" WEST 180.84 FEET; THENCE NORTH 22°56'24" WEST 41.30 FEET;
THENCE SOUTH 67°03'36" WEST 41.97 FEET;
THENCE SOUTH 22°56'24" EAST 41.30 FEET;
THENCE SOUTH 67°03'36" WEST 109.77 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE NORTHEAST, HAVING A RADIUS OF 25.00 FEET;
THENCE NORTHWESTERLY ALONG SAID CURVE 38.95 FEET THROUGH A CENTRAL ANGLE OF
89°15'28";
THENCE NORTH 23°40'56" WEST 310.59 FEET TO THE BEGINNING OF A CURVE, CONCAVE TO
THE SOUTHEAST, HAVING A RADIUS OF 25.00 FEET;
THENCE NORTHEASTERLY ALONG SAID CURVE 39.47 FEET THROUGH A CENTRAL ANGLE OF
90°27'28";
THENCE NORTH 66°46'32" EAST 75.45 FEET;
THENCE NORTH 23°13'28" WEST 5.52 FEET;
THENCE NORTH 66°46'32" EAST 18.21 FEET;
THENCE SOUTH 23°13'28" EAST 5.52 FEET;
THENCE NORTH 66°46'32" EAST 31.62 FEET;
THENCE NORTH 23°13'28" WEST 11.04 FEET;




27307A (6/06)    8
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


THENCE NORTH 66°46'32" EAST 41.39 FEET;
THENCE SOUTH 23°13'28" EAST 11.04 FEET;
THENCE NORTH 66°46'32" EAST 12.06 FEET;
THENCE NORTH 23°13'28" WEST 2.63 FEET;
THENCE NORTH 66°46'32" EAST 19.01 FEET;
THENCE NORTH 23°13'28" WEST 9.37 FEET;
THENCE NORTH 66°46'32" EAST 13.48 FEET TO THE BEGINNING OF A NON-TANGENT CURVE,
CONCAVE TO THE NORTHWEST, HAVING A RADIUS OF 50.00 FEET, A RADIAL LINE TO SAID
BEGINNING BEARS SOUTH 63°45'05" EAST;
THENCE NORTHERLY ALONG SAID CURVE 40.78 FEET THROUGH A CENTRAL ANGLE OF
46°43'35" TO THE BEGINNING OF A REVERSE CURVE, CONCAVE TO THE SOUTHEAST, HAVING
A RADIUS OF 25.00 FEET A RADIAL LINE TO SAID BEGINNING BEARS NORTH 69°31'20"
EAST;
THENCE NORTHEASTERLY ALONG SAID CURVE 38.07 FEET THROUGH A CENTRAL ANGLE OF
87°15'40";
THENCE NORTH 66°47'00" EAST 54.46 FEET TO THE TRUE POINT OF BEGINNING OF THIS
EXCEPTION. PARCEL 8: GAS LINE EASEMENT AREA
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822, OFFICIAL RECORDS OF SAID COUNTY;
SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51 THROUGH
53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, BEING A STRIP OF
LAND 8 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;


THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; SOUTH 23°13'00" EAST 55.58 FEET;


3.
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET;





THENCE NORTH 23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 710.62 FEET;
THENCE NORTH 66°47'07" EAST 12.50 FEET TO THE TRUE POINT OF BEGINNING;
THENCE CONTINUING NORTH 66°47'07" EAST 8.13 FEET TO A POINT HEREINAFTER REFERRED
TO AS POINT "A";
THENCE CONTINUING NORTH 66°47'07" EAST 84.43 FEET; THENCE NORTH 21°50'00" WEST
28.13 FEET;
THENCE NORTH 66°47'07" EAST 13.73 FEET TO A POINT HEREINAFTER REFERRED TO AS
POINT "B";




27307A (6/06)    9
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


THENCE CONTINUING NORTH 66°47'07" EAST 26.78 FEET; THENCE SOUTH 21°50'00" EAST
35.75 FEET.


EXCEPTING THEREFROM A STRIP OF LAND 8.00 FEET WIDE, THE CENTERLINE OF WHICH IS
DESCRIBED AS FOLLOWS:


BEGINNING AT THE HEREINABOVE DESCRIBED POINT "A" THENCE NORTH 66°47'07" EAST
70.71 FEET.


ALSO EXCEPTING THEREFROM A STRIP OF LAND 8.00 FEET WIDE, THE CENTERLINE OF WHICH
IS DESCRIBED AS FOLLOWS:


BEGINNING AT THE HEREINABOVE DESCRIBED POINT "B" THENCE NORTH 66°47'07" EAST
15.00 FEET.


PARCEL 9: SEWER LINE EASEMENT AREA


THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, BEING A
STRIP OF LAND 15 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 129.84 FEET;
THENCE SOUTH 21°50'00" EAST 669.20 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING SOUTH 21°50'00" EAST 309.17 FEET;
THENCE SOUTH 23°05'36" EAST 232.20 FEET;
THENCE SOUTH 23°15'48" EAST 42.00 FEET TO THE SOUTHERLY LINE OF SAID PARCEL 3.


THE SIDELINES OF SAID STRIP SHALL BE LENGTHENED OR SHORTENED SO AS TO TERMINATE
SOUTHERLY IN THE SOUTHERLY LINE OF SAID PARCEL 3.


PARCEL 10: POWER SYSTEM EASEMENT AREA




27307A (6/06)    10
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, BEING A
STRIP OF LAND 60 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 68.00 FEET TO A LINE
PARALLEL WITH AND 68 FEET WESTERLY OF SAID EASTERLY LINE, AND THE TRUE POINT OF
BEGINNING; THENCE ALONG SAID PARALLEL LINE SOUTH 23°13'00" EAST 645.12 FEET TO
THE NORTHWESTERLY LINE OF PARCEL 1 OF SAID CERTIFICATE OF COMPLIANCE.


THE SIDELINES OF SAID STRIP SHALL BE LENGTHENED OR SHORTENED SO AS TO TERMINATE
SOUTHERLY IN THE NORTHERLY LINE OF SAID PARCEL 1.


PARCEL 11: CONTROL ROOM EASEMENT AREA


THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822, OFFICIAL RECORDS OF SAID COUNTY,
SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51 THROUGH
53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED AS
FOLLOWS:


COMMENCING AT THE NORTHWESTERLY CORNER OF SAID PARCEL 3;
THENCE SOUTH 23°40'56" EAST 804.77 FEET ALONG THE WESTERLY LINE OF SAID PARCEL
3; THENCE LEAVING SAID WESTERLY LINE NORTH 66°19'04" EAST 138.12 FEET;
THENCE NORTH 23°40'56" WEST 16.69 FEET;
THENCE NORTH 66°19'04" EAST 22.61 FEET;
THENCE SOUTH 23°40'56" EAST 5.00 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING NORTH 66°19'04" EAST 91.02 FEET;
THENCE SOUTH 23°40'56" EAST 5.53 FEET;
THENCE NORTH 66°19'04" EAST 7.44 FEET;
THENCE NORTH 23°40'56" WEST 5.86 FEET;
THENCE NORTH 66°19'04" EAST 32.77 FEET;
THENCE NORTH 23°40'56" WEST 51.79 FEET;
THENCE SOUTH 66°19'04" WEST 32.45 FEET;
THENCE NORTH 23°40'56" WEST 6.39 FEET;
THENCE SOUTH 66°19'04" WEST 7.37 FEET;
THENCE SOUTH 23°40'56" EAST 4.80 FEET;


27307A (6/06)    11
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










EXHIBIT A
(Continued)


THENCE SOUTH 66°19'04" WEST 91.42 FEET;
THENCE SOUTH 23°40'56" EAST 48.71 FEET TO THE TRUE POINT OF BEGINNING. PARCEL
12: UTILITY EASEMENT (CONTROL ROOM WIRING EASEMENT AREA)
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822, OFFICIAL RECORDS OF SAID COUNTY,
SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51 THROUGH
53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, BEING A STRIP OF
LAND 10 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHWESTERLY CORNER OF SAID PARCEL 3;
THENCE SOUTH 23°40'56" EAST 804.77 FEET ALONG THE WESTERLY LINE OF SAID PARCEL
3; THENCE NORTH 66°19'04" EAST 39.15 FEET TO THE TRUE POINT OF BEGINNING;
THENCE CONTINUING NORTH 66°19'04" EAST 98.97 FEET; THENCE NORTH 23°40'56" WEST
16.69 FEET;
THENCE NORTH 66°19'04" EAST 22.61 FEET.


PARCEL 13: UTILITY EASEMENT (AMMONIA FACILITIES EASEMENT AREA)


THOSE PORTIONS OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822, OFFICIAL RECORDS OF SAID COUNTY,
SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51 THROUGH
53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED AS
FOLLOWS:


PARCEL A:


A STRIP OF LAND, 5.00 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS
FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 122.89 FEET TO THE TRUE
POINT OF BEGINNING;
THENCE SOUTH 22°56'24" EAST 507.40 FEET;
THENCE SOUTH 21°39'14" WEST 82.87 FEET;
THENCE SOUTH 66°47'00" WEST 119.80 FEET TO A POINT HEREINAFTER REFERRED TO AS
POINT "A", SAID POINT BEING ON THE NORTHERLY PROLONGATION OF A LINE, PARALLEL
WITH AND 2.50 FEET WESTERLY OF THE WESTERLY LINE PARCEL 1 AS SHOWN ON SAID
RECORD OF SURVEY;


27307A (6/06)    12
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


THENCE ALONG SAID PARALLEL LINE SOUTH 23°13'00" EAST 367.77 FEET TO A POINT ON A
LINE, PARALLEL WITH AND 7.50 FEET SOUTHWESTERLY OF THE SOUTHWESTERLY LINE OF
PARCEL 1 OF SAID RECORD OF SURVEY;
THENCE SOUTHEASTERLY ALONG SAID PARALLEL LINE SOUTH 53°13'00" EAST 40.88 FEET;
THENCE NORTH 79°04'55" EAST 155.82 FEET TO A POINT HEREINAFTER REFERRED TO AS
POINT "B", AND THE POINT OF TERMINUS OF THIS STRIP.


THE SIDELINES OF SAID STRIP ARE TO TERMINATE EASTERLY AT THE WESTERLY LINE OF
THE HEREINAFTER DESCRIBED PARCEL "B".


TOGETHER WITH A STRIP OF LAND, 5.00 FEET, WIDE DESCRIBED AS FOLLOWS:


BEGINNING AT THE HEREINABOVE DESCRIBED POINT "A"; THENCE SOUTH 66°47'00" WEST
38.01 FEET.


CONTAINING 6,550 SQUARE FEET, OR 0.150 ACRES, MORE OR LESS. PARCEL B:
A STRIP OF LAND, 21.00 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS
FOLLOWS:


BEGINNING AT THE HEREINABOVE DESCRIBED POINT "B"; THENCE NORTH 70°22'42" EAST
52.50 FEET.


PARCEL 14: ADMINISTRATIVE TRAILER EASEMENT AREA


THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 511.25 FEET;
THENCE NORTH 68°10'00" EAST 12.50 FEET TO THE TRUE POINT OF BEGINNING;




27307A (6/06)    13
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










EXHIBIT A
(Continued)


THENCE CONTINUING NORTH 68°10'00" EAST 58.00 FEET; THENCE SOUTH 21°50'00" EAST
119.50 FEET;
THENCE SOUTH 68°10'00" WEST 58.00 FEET;
THENCE NORTH 21°50'00" WEST 119.50 FEET TO THE TRUE POINT OF BEGINNING. PARCEL
15: PARKING EASEMENT AREA
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 519.58 FEET;
THENCE NORTH 68°10'00" EAST 123.49 FEET TO THE TRUE POINT OF BEGINNING; THENCE
CONTINUING NORTH 68°10'00" EAST 32.00 FEET;
THENCE SOUTH 21°50'00" EAST 140.16 FEET;
THENCE SOUTH 68°10'00" WEST 32.00 FEET;
THENCE NORTH 21°50'00" WEST 140.16 FEET TO THE TRUE POINT OF BEGINNING. PARCEL
16: PARKING EASEMENT AREA
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE EASTERLY LINE OF SAID
PARCEL 3 THE FOLLOWING THREE COURSES:




27307A (6/06)    14
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 1427.69 FEET;
THENCE LEAVING SAID EASTERLY LINE, NORTH 71°41'47" WEST 121.86 FEET; THENCE
NORTH 48°32'33" WEST 74.32 FEET;
THENCE NORTH 09°35'28" WEST 45.89 FEET;
THENCE NORTH 26°27'32" WEST 77.03 FEET TO THE TRUE POINT OF BEGINNING, SAID
POINT ALSO BEING THE BEGINNING OF A CURVE, CONCAVE TO THE SOUTHWEST, HAVING A
RADIUS OF 80.00 FEET; THENCE NORTHWESTERLY ALONG SAID CURVE 27.68 FEET THROUGH A
CENTRAL ANGLE OF 19°49'27";
THENCE SOUTH 20°18'58" WEST 8.36 FEET;
THENCE SOUTH 58°06'01" WEST 43.73 FEET;
THENCE SOUTH 64°45'44" WEST 54.22 FEET;
THENCE SOUTH 25°14'16" EAST 59.39 FEET;
THENCE NORTH 64°45'44" EAST 60.53 FEET;
THENCE NORTH 25°14'16" WEST 39.54 FEET;
THENCE NORTH 52°28'00" EAST 41.03 FEET;
THENCE SOUTH 84°22'50" EAST 9.70 FEET TO THE TRUE POINT OF BEGINNING. PARCEL 17:
GAS CONDITIONING EQUIPMENT EASEMENT AREA
THAT PORTION OF PARCEL 3, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF SAID PARCEL 3, SAID NORTHEAST CORNER ALSO
BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR BOULEVARD, 70 FEET
WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 519.58 FEET;
THENCE NORTH 68°10'00" EAST 155.49 FEET;
THENCE SOUTH 21°50'00" EAST 140.16 FEET;






27307A (6/06)    15
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










EXHIBIT A
(Continued)


THENCE SOUTH 68°10'00" WEST 22.09 FEET TO THE TRUE POINT OF BEGINNING; THENCE
SOUTH 21°50'00" EAST 35.00 FEET;
THENCE SOUTH 68°10'00" WEST 15.00 FEET;
THENCE NORTH 21°50'00" WEST 35.00 FEET;
THENCE NORTH 68°10'00" EAST 15.00 FEET TO THE TRUE POINT OF BEGINNING. APN:
4138-029-802 AND 803
TRACT 2: EASEMENTS FROM EL SEGUNDO POWER II LLC PARCEL 1: SEWER LINE EASEMENT
AREA
THAT PORTION OF PARCEL 2, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 3 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, BEING A
STRIP OF LAND 15 FEET WIDE, THE CENTERLINE OF WHICH IS DESCRIBED AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF PARCEL 3 OF SAID RECORD OF SURVEY, SAID
NORTHEAST CORNER ALSO BEING A POINT ON THE SOUTHWESTERLY LINE OF VISTA DEL MAR
BOULEVARD, 70 FEET WIDE, AS SHOWN ON SAID RECORD OF SURVEY; THENCE ALONG THE
EASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE TO THE
SOUTHWEST HAVING A RADIUS OF 765.00 FEET;
SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF 27°31'00";
3. SOUTH 23°13'00" EAST 55.58 FEET;
THENCE LEAVING SAID EASTERLY LINE SOUTH 66°47'00" WEST 324.15 FEET; THENCE NORTH
23°13'00" WEST 20.00 FEET;
THENCE SOUTH 66°47'00" WEST 102.50 FEET;
THENCE SOUTH 23°13'00" EAST 14.00 FEET;
THENCE SOUTH 66°19'04" WEST 124.84 FEET;
THENCE SOUTH 21°50'00" EAST 978.48 FEET;
THENCE SOUTH 23°05'36" EAST 232.14 FEET;
THENCE SOUTH 66°54'24" WEST 5.00 FEET;
THENCE SOUTH 23°15'48" EAST 42.00 FEET TO A POINT IN THE NORTHERLY LINE OF
PARCEL 2 OF SAID RECORD OF SURVEY AND THE TRUE POINT OF BEGINNING;
THENCE CONTINUING SOUTH 23°15'48" EAST 636.44 FEET TO THE BEGINNING OF A CURVE,
CONCAVE NORTHEASTERLY, HAVING A RADIUS OF 70.50 FEET; THENCE SOUTHEASTERLY ALONG
SAID CURVE
41.59 FEET THROUGH A CENTRAL ANGLE OF 33°47'59"; THENCE NORTH 67°47'00" EAST
248.70 FEET; THENCE SOUTH 22°13'00" EAST 16.11 FEET TO THE SOUTHERLY LINE OF
SAID PARCEL 2.


THE SIDELINES OF SAID STRIP SHALL BE LENGTHENED OR SHORTENED SO AS TO TERMINATE
NORTHERLY IN THE NORTHERLY LINE OF SAID PARCEL 2 AND SOUTHERLY IN THE SOUTHERLY
LINE OF SAID PARCEL 2.


PARCEL 2: LAYDOWN AND STAGING; AND SAFETY AND SECURITY SETBACKS EASEMENT




27307A (6/06)    16
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








EXHIBIT A
(Continued)




THAT PORTION OF PARCEL 2, IN THE CITY OF EL SEGUNDO, COUNTY OF LOS ANGELES,
STATE OF CALIFORNIA, AS DESCRIBED IN THE CERTIFICATE OF COMPLIANCE RECORDED
DECEMBER 23, 1997 AS INSTRUMENT NO. 97-2012822 OF OFFICIAL RECORDS OF SAID
COUNTY, SAID PARCEL 2 BEING ALSO SHOWN ON THE MAP FILED IN BOOK 163, PAGES 51
THROUGH 53, INCLUSIVE, OF RECORDS OF SURVEY, RECORDS OF SAID COUNTY, DESCRIBED
AS FOLLOWS:


COMMENCING AT THE NORTHEAST CORNER OF PARCEL 3 OF SAID CERTIFICATE OF
COMPLIANCE, SAID NORTHEAST CORNER ALSO BEING A POINT ON THE SOUTHWESTERLY LINE
OF VISTA DEL MAR BOULEVARD, 70 FEET WIDE, AS SHOWN ON SAID RECORD OF SURVEY;
THENCE ALONG THE NORTHEASTERLY LINE OF SAID PARCEL 3 THE FOLLOWING THREE
COURSES:


1.SOUTH 50°44'00" EAST 116.26 FEET TO THE BEGINNING OF A CURVE CONCAVE
SOUTHWESTERLY, HAVING A RADIUS OF 765.00 FEET;


2.SOUTHEASTERLY 367.40 FEET ALONG SAID CURVE THROUGH A CENTRAL ANGLE OF
27°31'00"; 3. SOUTH 23°13'00" EAST 1302.48 FEET;
THENCE LEAVING SAID NORTHEASTERLY LINE SOUTH 66°47'00" WEST 274.63 FEET TO THE
TRUE POINT OF BEGINNING;
THENCE SOUTH 78°20'22" EAST 35.80 FEET;
THENCE SOUTH 48°06'30" EAST 75.23 FEET;
THENCE SOUTH 38°32'14" EAST 50.83 FEET;
THENCE SOUTH 15°36'40" EAST 41.06 FEET;
THENCE SOUTH 11°57'06" WEST 54.63 FEET;
THENCE SOUTH 21°28'30" EAST 130.42 FEET;
THENCE SOUTH 56°16'52" EAST 159.93 FEET;
THENCE SOUTH 21°21'39" EAST 106.00 FEET;
THENCE SOUTH 40°34'21" WEST 76.11 FEET;
THENCE SOUTH 67°12'40" WEST 64.61 FEET;
THENCE SOUTH 73°17'00" WEST 169.69 FEET;
THENCE NORTH 23°29'24" WEST 319.98 FEET;
THENCE NORTH 21°56'23" WEST 290.83 FEET;
THENCE NORTH 63°33'16" EAST 101.22 FEET;
THENCE NORTH 73°25'23" EAST 78.57 FEET TO THE TRUE POINT OF BEGINNING.
4138-029-004


APN: 4138-029-802, 803, 004




















27307A (6/06)    17
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B EXCEPTIONS FROM COVERAGE
Except as provided in Schedule B - Part II, this policy does not insure against
loss or damage, and the Company will not pay costs, attorneys’ fees, or expenses
that arise by reason of:


PART I


1.
Property taxes, which are a lien not yet due and payable, including any
assessments collected with taxes to be levied for the fiscal year 2014-2015.

Property taxes, including any personal property taxes and any assessments
collected with taxes are as follows: Tax Identification No.:    4138-029-004
Fiscal Year:    2013-2014
1st Installment:    $12,028.11, Paid
2nd Installment:    $12,028.11, Unpaid
Land:    $1,583,561.00
Improvements:    $335,903.00


2.
General and Special City and/or County taxes, bonds or assessments which may
become due on said land, if and when title to said land is no longer vested in a
Governmental or Quasigovernmental Agency. Tax Parcel for said land is current
shown as 4138-029-802 and 803.



3.
The lien of supplemental taxes, if any, assessed subsequent to the date hereof
pursuant to the provisions of Chapter

3.5 (Commencing with Section 75) of the Revenue and Taxation code of the State
of California, arising from changes in ownership or completion of construction
on or after the date of the policy.
4.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    City of El Segundo, a California Municipal
Corporation

Purpose:
Maintenance and repair of cut and fill slopes for the protection and support of
Coast Boulevard, a public street

Recording Date:    August 23, 1954
Recording No:    Instrument No. 3675, Book 45389, Page 356, of Official Records
Affects:    said land


5.
Covenants, conditions and restrictions but omitting any covenants or
restrictions, if any, including but not limited to those based upon race, color,
religion, sex, sexual orientation, familial status, marital status, disability,
handicap, national origin, ancestry, source of income, gender, gender identity,
gender expression, medical condition or genetic information, as set forth in
applicable state or federal laws, except to the extent that said covenant or
restriction is permitted by applicable law, as set forth in the document



Recording Date:    August 24, 1954
Recording No:    Instrument No. 2745, Book 45398, Page 396, of Official Records
Said instrument provides for an option, as therein set forth.
Reference is made to said document for full particulars












27307BI (6/06)    18
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B – Part I
(Continued)
6.
Easement(s) for the purpose(s) shown below and rights incidental thereto, as
granted in a document: Granted to:    County of Los Angeles

Purpose:    public highway
Recording Date:    November 2, 1916
Recording No:    Instrument No. 95, Book 6388, Page 49, of Deeds
Affects:    Said matter affects a portion of said land as more particularly
described in said document.


Also, the right to extend any pipes, culverts, bulkheads, passes or wing walls
that may be necessary in the proper construction and drainage of the road, and
to extend the slopes of cut or fill of the road beyond the limits of said
roadway, as provided in deed recorded November 2, 1916 as Instrument No. 95 in
Book 6388 Page 49 of Deeds.


Also, all rights to supervise or control the planting, maintaining, trimming or
removing of any trees shrubs, flowers, grass or other plants within said roadway
as granted to the county of Los Angeles in deed recorded November 2, 1916 as
Instrument No. 95 in Book 6388 Page 49 of Deeds.


Also, a waiver of all rights to the maintaining of any improvements or
obstructions with the roadway, as provided in deed recorded November 2, 1916 as
Instrument No. 95 in Book 6388 Page 49 of Deeds.


7.
The effect of a record of Survey Map, filed on December 21, 1998 in Book 163
Pages 51, 52 and 53 Records of Survey.



The purpose of the survey, as recited on the map:


"The purpose for the Record of Survey is to re-establish and monument the
boundary for the Southern California Edison Company generation site as described
in Book D2241 Page 74, of official records, Book 45398 Page 396 of Official
Records and Book M1652 Page 122 of Official Records as Instrument No. 4670, as
well as shown the location of monuments and how they relate to the property
description and plats shown in certificate of compliance recorded in instrument
no. 97-2012822, of official records, all in the county recorders office of Los
Angeles County.


Reference is made to said document for full particulars.


8.
Easements, rights incidental thereto and other rights or duties or other matters
contained and set forth therein, as contained in that certain grant deed dated
April 3, 1998 and recorded April 6, 1998 as Instrument No. 98-550445, of
Official Records.



Reference is made to said document for full particulars.


Covenants, conditions and restrictions (restrictions, if any, based on race,
color, religion, sex, handicap, familial status or national origin are deleted),
as set forth in said document.






















27307BI (6/06)    19
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B – Part I
(Continued)


9.
Matters contained in that certain document



Entitled:    Easement and Covenant Agreement
Dated:    April 3, 1998
Executed by:
Southern California Edison Company and El Segundo Power, LLC, a Delaware,
Limited Liability Company

Recording Date:    April 6, 1998
Recording No:    98-550446, of Official Records Reference is hereby made to said
document for full particulars.
10.
Matters contained in that certain document



Entitled:    Declaration of Easements
Dated:    December 17, 1997
Executed by:    Southern California Edison Company
Recording Date:    December 23, 1997
Recording No:    97-2012823, of Official Records Reference is hereby made to
said document for full particulars.
11.
An instrument entitled "Covenant and Agreement Regarding Maintenance of
Off-Street Parking"



Executed by:    Southern California Edison Company
In favor of:    City of El Segundo
Recording Date:    December 23, 1997
Recording No:    97-2012825, of Official Records Reference is hereby made to
said document for full particulars.
12.
An instrument entitled "Covenant and Agreement"



Executed by:    Southern California Edison Company
In favor of:    The City of El Segundo (Department of Planning and Building
Safety) Recording Date:    December 23, 1997
Recording No:    97-2012824, of Official Records Reference is hereby made to
said document for full particulars.
13.
Any adverse claim based upon the assertion that:



Some portion of said Land is tide or submerged land, or has been created by
artificial means or has accreted to such portion so created.


Some portion of said Land has been brought within the boundaries thereof by an
avulsive movement of Pacific Ocean or has been formed by accretion to any such
portion.






27307BI (6/06)    20
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B – Part I
(Continued)
14.
Any rights, interests, or claims which may exist or arise by reason of the
following matters disclosed by survey, Job No.:    2NRG010101

Dated:    January 10, 2014
Prepared by:    PSOMAS Matters shown:


A)
Intentionally Deleted.

B)
Power poles with guy anchors and overhead wires running north-south along the
easterly portion of Tract 1, Parcel 1.

C)
An unidentified conduit running along a retaining wall along the northeast
portion of Tract 1, Parcel 1, near the northeast corner thereof.

D)
Numerous unidentified tanks located over various portions of Tract 1, Parcel 1.

E)
The existence of monitoring wells over various portions of Tract 1, Parcel 1.

F)
The 0.3’ encroachment of a power pole onto the subject property from the street
right of way of Vista Del Mar Boulevard.

G)
An encroachment of an unidentified building over the southeasterly boundary of
Tract 1, Parcel 1, onto the land adjoining to the southeast, to an undisclosed
amount.

H)
Overhead wires running north-south, cross the southeast boundary of Tract 1,
Parcel 1 near the southeast corner thereof.

I)
Numerous transformers, electric control panels, electric manholes, electric pull
boxes, unknown vaults, sewer cleanouts, storm drain inlets, fore water valves,
fire hydrants, fire department connections and a backflow preventer located over
various portions of Tract 1, Parcel 1.

J)
Three unidentified tanks are located on Tract 1, Parcel 3.

K)
An electric handhole located on Tract 1, Parcel 4.

L)
The existence of a monitoring well located on Tract 1, Parcel 4.

M)
Pipes located on a portion of Tract 1, Parcel 4.

N)
An encroachment of a building, located on Tract 1, Parcel 2, onto the land
adjoining to the south, to an undisclosed amount.

O)
Intentionally Deleted.

P)
Overhead wires cross over Tract 1, Parcel 6.

Q)
Transformers, electric handholes, unidentified vaults and a tank are located
over various portions of Tract 1, Parcel 6.

R)
An encroachment of a building, located on Tract 1, Parcel 6, into Tract 1,
Parcel 7, to an undisclosed amount.

S)
An encroachment of a structure into Tract 1, Parcel 7, to an undisclosed amount.

T)
An encroachment of a building into Tract 1, Parcel 7, located near the southeast
portion thereof.

U)
An encroachment of a building into Tract 1, Parcel 7, located near the southwest
portion thereof.

V)
An encroachment of two buildings into Tract 1, Parcel 7, located near the
southerly portion thereof.

W)
The existence of monitoring wells over various portions of Tract 1, Parcel 7.

X)
Numerous transformers, electric control panels, electric manholes, electric pull
boxes, unknown vaults, sewer cleanouts, storm drain inlets, fore water valves,
fire hydrants, fire department connections and a backflow preventer located over
various portions of Tract 1, Parcel 7.

Y)
An encroachment of a seawall over the westerly boundary of Tract 1, Parcel 9, to
an undisclosed amount.

Z)
Electric pull boxes, electric cabinets, utility vaults and unknown vaults are
located over various portions of Tract 1, Parcel 9.

AA)    Two 6” telephone conduits cross the east-west across Tract 1, Parcel 10.
BB)    Stairs cross the westerly boundary of Tract 1, Parcel 10.
CC)    A capped off underground pipeline is located on Tract 1, Parcel 10.
DD)    Pipe crosses the easterly boundary of Tract 1, Parcel 10.
EE)    Overhead wires cross the southerly and westerly boundaries of Tract 1,
Parcel 10, at the southerly portion




27307BI (6/06)    21
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B – Part I
(Continued)


thereof.
FF)    An encroachment of a building and a structure over Tract 1, Parcel 11.
GG)    A deck crosses a portion of Tract 1, Parcel 13, onto land adjoining to
the north and south. HH)    The fact that a portion of the Ammonia Facility
pipeline is located outside the easement area.
II)
An encroachment of a building located on Tract 1, Parcel 14 onto the land
adjoining to the south, to an undisclosed amount.

JJ)
An encroachment of a building located on Tract 1, Parcel 14 onto the land
adjoining to the north, to an undisclosed amount.

KK)    An encroachment of a building onto Tract 1, Parcel 14 from the land
adjoining to the east. LL)    Intentionally Deleted.
MM)
An encroachment of a building located on Tract 1, Parcel 15 onto the land
adjoining to the south, to an undisclosed amount.

NN)
An encroachment of a building located on Tract 1, Parcel 15 onto the land
adjoining to the east, to an undisclosed amount.

OO)    Pull boxes, vaults and electric vaults are located over various portions
of Tract 2, Parcel 1. PP)    A catch basin crosses the westerly boundary of
Tract 2, Parcel 2.
QQ)
Electric vaults, electric cabinets, electric risers, a water valve, a valve,
storm drains, transformers and pull boxes are located over various portions of
Tract 2, Parcel 2.

RR)    The fact that there are buildings located on Tract 1, Parcel 15 which is
intended for parking purposes only


15.
Intentionally Deleted.



16.
Easements reserved for the benefit of lessor and grantor in that certain
document entitled "Amended and Restated Ground Lease and Easement Agreement" by
and between El Segundo Power, LLC, a Delaware limited liability company, as
lessor, and El Segundo Energy Center LLC, a Delaware limited liability company,
as lessee, made and entered into as of July 15, 2011, but effective for all
purposes as of March 31, 2011, a memorandum of which was recorded August 19,
2011 as Document No. 20111121480 of Official Records.



Reference is made to said document for full particulars.


17.
Covenants, conditions, restrictions and obligations owing to the grantor
contained in that certain document entitled "Amended and Restated Easement
Agreement" by and between El Segundo Power II LLC, a Delaware limited liability
company, as grantor, and El Segundo Energy Center LLC, a Delaware limited
liability company, as grantee, dated as of March 31, 2011 and recorded August
19, 2011 as Document No. 20111121481 of Official Records.



Reference is made to said document for full particulars.








End of Schedule B – Part I




















27307BI (6/06)    22
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B PART II
In addition to the matters set forth in Part I of this Schedule, the Title is
subject to the following matters, and the Company insures against loss or damage
sustained in the event that they are not subordinate to the lien of the Insured
Mortgage:
1.
A deed of trust to secure an indebtedness in the amount shown below,
Dated:    July 25, 2013

Trustor/Grantor:    El Segundo Energy Center LLC Trustee:    Fidelity National
Title Company
Beneficiary:    Southern California Edison Company
Recording Date:    July 25, 2013
Recording No:    2013-1093855, of Official Records


2.
Matters contained in that certain document



Entitled:    Intercreditor and Subordination Agreement
Dated:    July 25, 2013
Executed by:
Credit Agricole Corporate and Investment Bank, as collateral agent and Southern
California Edison Company, a California corporation as offtaker

Recording Date:    July 25, 2013
Recording No:    2013-1093856, of Official Records


Reference is hereby made to said document for full particulars


3.
A deed of trust which purports to secure performance of an agreement referred to
therein, and any other obligations secured thereby



Dated:    April 17, 2013
Trustor/Grantor:    El Segundo Power, LLC, a Delaware limited liability company
Trustee:    Chicago Title Company, a California corporation
Beneficiary:    Deutsche Bank Trust Company Americas
Recording Date:    September 09, 2013
Recording No:    2013-1308118, of Official Records


An agreement to modify the terms and provisions of said deed of trust as therein
provided


Executed by:
El Segundo Power, LLC, a Delaware limited liability company and Deutsche Bank
Trust Company Americas

Recording Date:    September 09, 2013
Recording No:    2013-1308119, of Official Records


Affects:    Fee Estate


Affects:    A portion of the Land described herein and other land.












27307BII (6/06)    23
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------








SCHEDULE B – Part II
(Continued)


4.
A deed of trust which purports to secure performance of an agreement referred to
therein, and any other obligations secured thereby



Dated:    April 17, 2013
Trustor/Grantor:    El Segundo Power, LLC, a Delaware limited liability company
Trustee:    Chicago Title Company, a California corporation
Beneficiary:    Deutsche Bank Trust Company Americas
Recording Date:    September 09, 2013
Recording No:    2013-1308120, of Official Records


An agreement to modify the terms and provisions of said deed of trust as therein
provided


Executed by:
El Segundo Power, LLC, a Delaware limited liability company and Deutsche Bank
Trust Company Americas

Recording Date:    September 09, 2013
Recording No:    2013-1308121, of Official Records


Affects:    Fee Estate


Affects:    A portion of the Land described herein and other land.














End of Schedule B – Part II


This is a pro forma policy furnished to or on behalf of the party to be insured.
It neither reflects the present status of title, nor is it intended to be a
commitment to insured. The inclusion of endorsements as a part of the pro forma
policy in no way evidences the willingness of the company to provide any
affirmative coverage shown therein. There are requirements which must be met
before a final policy can be issued in the same form as the pro forma policy. A
commitment to insure setting forth these requirements should be obtained from
the Company.


Additional Matters may be added or other amendments may be made to this pro
forma policy by reason of any defects, liens or encumbrances that appear for the
first time in the Public Records or come to the attention of the Company and are
created or attached between the issuance of this pro forma policy and the
issuance of a policy of title insurance. The Company shall have no liability
because of such addition or amendment.
























27307BII (6/06)    24
ALTA Loan Policy (6/17/06)

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Restrictions, Encroachments, Minerals


The Company insures against loss or damage sustained by the Insured by reason
of:


1.The existence, at Date of Policy, of any of the following unless expressly
excepted in Schedule B:


a.Present violations on the Land of any covenants, conditions, or restrictions,
or any existing improvements on the Land that violate any building setback lines
shown on a plat of subdivision recorded or filed in the Public Records.


b.
Any instrument referred to in Schedule B as containing covenants, conditions, or
restrictions on the Land that, in addition,

(i) establishes an easement on the Land, (ii) provides for an option to
purchase, a right of first refusal, or the prior approval of a future purchaser
or occupant, or (iii) provides a right of reentry, possibility of reverter, or
right of forfeiture because of violations on the Land of any enforceable
covenants, conditions, or restrictions.


c.Any encroachment of existing improvements located on the Land onto adjoining
land, or any encroachment onto the Land of existing improvements located on
adjoining land.


d.Any encroachment of existing improvements located on the Land onto that
portion of the Land subject to any easement excepted in Schedule B.


e.Any notices of violation of covenants, conditions, or restrictions relating to
environmental protection recorded or filed in the Public Records.


2.Damage to existing buildings that are located on or encroach upon that portion
of the Land subject to any easement excepted in Schedule B, which damage results
from the exercise of the right to maintain the easement for the purpose for
which it was granted or reserved.


3.Damage to improvements (excluding lawns, shrubbery, or trees) located on the
Land on or after Date of Policy resulting from the future exercise of any right
existing at Date of Policy to use the surface of the Land for the extraction or
development of minerals excepted from the description of the Land or excepted in
Schedule B.


4.Any final court order or judgment requiring the removal from any land
adjoining the Land of any encroachment, other than fences, landscaping, or
driveways, excepted in Schedule B.


5.Any final court order or judgment denying the right to maintain any existing
building on the Land because of any violation of covenants, conditions, or
restrictions, or building setback lines shown on a plat of subdivision recorded
or filed in the Public Records.


Wherever in this endorsement the words "covenants, conditions, or restrictions"
appear, they do not include the terms, covenants, conditions, or limitations
contained in an instrument creating a lease.


As used in paragraphs 1.a. and 5, the words "covenants, conditions, or
restrictions" do not include any covenants, conditions, or restrictions (a)
relating to obligations of any type to perform maintenance, repair, or
remediation on the Land, or (b) pertaining to environmental protection of any
kind or nature, including hazardous or toxic matters, conditions, or substances,
except to the extent that a notice of a violation or alleged violation affecting
the Land has been recorded or filed in the Public Records at Date of Policy and
is not excepted in Schedule B.


Restrictions, Encroachments, Minerals - Custom Page 1 of 2

Copyright American Land Title Association. All rights reserved. The use of this
Form is restricted to ALTA licensees and ALTA members in good standing as of the
date of use. All other uses are prohibited. Reprinted under license from the
American Land Title Association.



--------------------------------------------------------------------------------










This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.
















































































Restrictions, Encroachments, Minerals - Custom Page 1 of 2



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured in the event
that the owners of the easements referred to in paragraphs 4, 6, 8, 9 and 10 of
Schedule B shall, for the purpose of exercising the right of use or maintenance
of said easements, compel the removal of any portion of the improvements on the
Land which encroach upon said easement.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company Easement, Access to Public Street


The Company insures against loss or damage sustained by the Insured by reason of
the failure of the easement described in Section 1.2.12 of the Amended and
Restated Ground Lease and Easement Agreement shown in Schedule A to provide the
owner of the Title with ingress and egress to and from a public street known as
Vista Del Mar Boulevard.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured by reason of
the failure of the Land as described in Schedule A to be the same as that
identified on the survey made by Jeremy L. Evans of Psomas dated January 10,
2014, and designated Job No. 2NRG010101.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA


Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.





















































--------------------------------------------------------------------------------








PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company Contiguity Endorsement
The Company hereby insures the insured against loss or damage which the insured
shall sustain by reason of the failure of the land described in Schedule A to be
contiguous along their common boundaries.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA


Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.







--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured by reason of
an environmental protection lien that, at Date of Policy, is recorded in the
Public Records or filed in the records of the clerk of the United States
district court for the district in which the Land is located, unless the
environmental protection lien is set forth as an exception in Schedule B.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.
















































27E487 ALTA 8.2-06 Commercial Environmental Lien (10-16-08)    Page 1of 1



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured by reason of
the invalidity or unenforceability of the lien of the Insured Mortgage on the
ground that making the loan secured by the Insured Mortgage constituted a
violation of the "doing business" laws of the State where the Land is located
because of the failure of the Insured to qualify to do business under those
laws.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.
















































27E493 ALTA 24-06 Doing Business (10-16-08)    Page 1of 1



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured by reason of
the invalidity or unenforceability of the lien of the Insured Mortgage as
security for the Indebtedness because the loan secured by the Insured Mortgage
violates the usury law of the state where the Land is located.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.


















































27E497 ALTA 27-06 Usury (10-16-08)    Page 1 of 1



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company
Utility Facility
The Company insures the Insured against loss or damage that the Insured may
sustain by reason of the failure of the following lines


þ
þ
Water
Electrical power
þ
þ
Natural gas
Sanitary sewer
þ
þ
Telephone
Storm water drainage
þ
Television Cable
o
 
o
 



to enter and service the premises described in Schedule A, either:


(i) directly from a public line located in a public roadway, or (ii) across
private property to a public line in a public roadway pursuant to a permanent
recorded easement.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured if the
exercise of the granted or reserved rights to use or maintain the easement(s)
referred to in Exception(s) 4, 6, 8, 9 and 10 of Schedule B results in:


(1)
damage to an existing building located on the Land, or



(2)
enforced removal or alteration of an existing building located on the Land.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company


1.
As used in this endorsement, the following terms shall mean:

a.
"Evicted" or "Eviction": (a) the lawful deprivation, in whole or in part, of the
right of possession insured by this policy, contrary to the terms of the Lease
or (b) the lawful prevention of the use of the Land or the Tenant Leasehold
Improvements for the purposes permitted by the Lease, in either case as a result
of a matter covered by this policy.

b.
"Lease": the lease described in Schedule A.

c.
"Leasehold Estate": the right of possession granted in the Lease for the Lease
Term.

d.
"Lease Term": the duration of the Leasehold Estate, as set forth in the Lease,
including any renewal or extended term if a valid option to renew or extend is
contained in the Lease.

e.
"Personal Property": property, in which and to the extent the Insured has
rights, located on or affixed to the Land on or after Date of Policy that by law
does not constitute real property because (i) of its character and manner of
attachment to the Land and (ii) the property can be severed from the Land
without causing material damage to the property or to the Land.

f.
"Remaining Lease Term": the portion of the Lease Term remaining after the Tenant
has been Evicted.

g.
"Tenant": the tenant under the Lease and, after acquisition of all or any part
of the Title in accordance with the provisions of Section 2 of the Conditions of
the policy, the Insured Claimant.

h.
"Tenant Leasehold Improvements": Those improvements, in which and to the extent
the Insured has rights, including landscaping, required or permitted to be built
on the Land by the Lease that have been built at the Tenant’s expense or in
which the Tenant has an interest greater than the right to possession during the
Lease Term.

2.
Valuation of Estate or Interest Insured:

If in computing loss or damage it becomes necessary to value the Title, or any
portion of it, as the result of an Eviction of the Tenant, then, as to that
portion of the Land from which the Tenant is Evicted, that value shall consist
of the value for the Remaining Lease Term of the Leasehold Estate and any Tenant
Leasehold Improvements existing on the date of the Eviction. The Insured
Claimant shall have the right to have the Leasehold Estate and the Tenant
Leasehold Improvements affected by a defect insured against by the policy valued
either as a whole or separately. In either event, this determination of value
shall take into account rent no longer required to be paid for the Remaining
Lease Term.
3.
Additional items of loss covered by this endorsement:

If the Insured acquires all or any part of the Title in accordance with the
provisions of Section 2 of the Conditions of this policy and thereafter is
Evicted, the following items of loss, if applicable to that portion of the Land
from which the Insured is Evicted shall be included, without duplication, in
computing loss or damage incurred by the Insured, but not to the extent that the
same are included in the valuation of the Title determined pursuant to Section 2
of this endorsement, any other endorsement to the policy, or Section 8(a)(iii)
of the Conditions:
a.
The reasonable cost of (i) removing and relocating any Personal Property that
the Insured has the right to remove and relocate, situated on the Land at the
time of Eviction, (ii) transportation of that Personal Property for the initial
one hundred miles incurred in connection with the relocation, (iii) repairing
the Personal Property damaged by reason of the removal and relocation, and (iv)
restoring the Land to the extent damaged as a result of the removal and
relocation of the Personal Property and required of the Insured solely because
of the Eviction.



27E717 ALTA 13.1-06 Leasehold – Loan (4-2-12)    Page 1 of 2



--------------------------------------------------------------------------------










b.
Rent or damages for use and occupancy of the Land prior to the Eviction that the
Insured as owner of the Leasehold Estate may be obligated to pay to any person
having paramount title to that of the lessor in the Lease.

c.
The amount of rent that, by the terms of the Lease, the Insured must continue to
pay to the lessor after Eviction with respect to the portion of the Leasehold
Estate and Tenant Leasehold Improvements from which the Insured has been
Evicted.

d.
The fair market value, at the time of the Eviction, of the estate or interest of
the Insured in any lease or sublease permitted by the Lease and made by the
Tenant as lessor of all or part of the Leasehold Estate or the Tenant Leasehold
Improvements.

e.
Damages caused by the Eviction that the Insured is obligated to pay to lessees
or sublessees on account of the breach of any lease or sublease permitted by the
Lease and made by the Tenant as lessor of all or part of the Leasehold Estate or
the Tenant Leasehold Improvements.

f.
The reasonable cost to obtain land use, zoning, building and occupancy permits,
architectural and engineering services and environmental testing and reviews for
a replacement leasehold reasonably equivalent to the Leasehold Estate.

g.
If Tenant Leasehold Improvements are not substantially completed at the time of
Eviction, the actual cost incurred by the Insured, less the salvage value, for
the Tenant Leasehold Improvements up to the time of Eviction. Those costs
include costs incurred to obtain land use, zoning, building and occupancy
permits, architectural and engineering services, construction management
services, environmental testing and reviews, and landscaping.

4.
This endorsement does not insure against loss, damage or costs of remediation
(and the Company will not pay costs, attorneys' fees or expenses) resulting from
environmental damage or contamination.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.




















27E717 ALTA 13.1-06 Leasehold – Loan (4-2-12)    Page 2 of 2



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by reason of the failure of
the covenants of the lessor or grantor, as the case may be, in favor of the
lessee or grantee, as the case may be, under the Amended and Restated Ground
Lease and Easement Agreement and the Amended and Restated Easement Agreement
recorded August 19, 2011 as Document No. 20111121480 and 20111121481,
respectively, to do some act relating to the use, repair, maintenance of the
improvements , or payment of taxes and assessments of the real property, or some
part thereof, described in Schedule A to be binding, as shown by the Public
Records, upon the lessor and each successive owner, during his or her ownership,
of any portion of such real property, and upon each mortgagee of a mortgage, or
the trustee or beneficiary of a deed of trust, whose interest is derived from
the lessor or through any such successive owner thereof, while such mortgagee or
trustee or beneficiary is in possession in such capacity.


Provided, however, that no insurance coverage is provided by this endorsement
should such covenants fail to bind a successive owner who derives title through:
a) a tax deed; b) a foreclosure of a bond or assessment; c) enforcement of a
federal tax lien; d) a bankruptcy, as trustee or otherwise; e) a right or lien
existing prior to the date of recording of the instrument containing said
covenants.


This endorsement does not insure against loss or damage which the insured may
sustain by reason of the non performance of any said covenants.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by reason of the failure of
the covenants of the lessor or grantor, as the case may be, in favor of the
lessee or the grantee, as the case may be, under the Amended and Restated Ground
Lease and Easement Agreement and the Amended and Restated Easement Agreement
recorded August 19, 2011 as Document No. 20111121480 and 20111121481,
respectively, to refrain from doing or permitting to be done some act relating
to the use of the real property, or some part thereof, described in Schedule A
to be binding, as shown by the Public Records, upon the lessor and each
successive owner, during his or her ownership, of any portion of such real
property, and upon each person having any interest therein derived from the
lessor or through any such successive owner thereof, except a mortgagee of a
mortgage, or the trustee or beneficiary of a deed of trust, while not in
possession in such capacity.


Provided, however, that no insurance coverage is provided by this endorsement
should such covenants fail to bind a successive owner who derives title through:
a) a tax deed; b) a foreclosure of a bond or assessment; c) enforcement of a
federal tax lien; d) a bankruptcy, as trustee or otherwise; e) a right or lien
existing prior to the date of recording of the instrument containing said
covenants.


This endorsement does not insure against loss or damage which the insured may
sustain by reason of the non performance of any said covenants.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company First Loss
In the event that a defect, lien, encumbrance, or other matter insured against
by this Policy results in loss as determined under the Policy which exceeds
(e.g., ten) percent of the Amount of Insurance stated in Schedule A, the amount
which the company shall be liable to pay under the Policy shall be determined
without requiring maturity of the indebtedness by acceleration or otherwise and
without requiring the insured to pursue its remedies against other collateral
securing the indebtedness.


In the event a loss is determined to exist under the Policy in accordance with
the terms of this Endorsement, Company shall be subrogated to the rights, if
any, of the insured at that time (other than maturity of the indebtedness) for
any breach of warranty by reason of the defect, lien, encumbrance or other
matter insured against. In all other respects, Company agrees that its rights of
subrogation shall be subordinate to the rights and remedies which insured has or
may have in accordance with paragraph 10 of the Conditions and Stipulations of
the Policy.
This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured by reason
of:


1.
The invalidity or unenforceability of the lien of the Insured Mortgage resulting
from its provisions that provide for changes in the rate of interest.



2.
Loss of priority of the lien of the Insured Mortgage as security for the unpaid
principal balance of the loan, together with interest as changed in accordance
with the provisions of the Insured Mortgage, which loss of priority is caused by
the changes in the rate of interest.



"Changes in the rate of interest", as used in this endorsement, shall mean only
those changes in the rate of interest calculated pursuant to the formula
provided in the loan documents secured by the Insured Mortgage at Date of
Policy.


This endorsement does not insure against loss or damage based upon:


1.
usury, or



2.
any consumer credit protection or truth in lending law.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.


















27E486 ALTA 6-06 Variable Rate (10-16-08)    Page 1of 1



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company
Tax Deed Wiping Out Easement


The Company insures the Insured against loss or damage which the Insured may
sustain due to the entry of any final judgment extinguishing the easements
described in Schedule A as parcels 5 through 17 of Tract 1 and Parcels 1 and 2
of Tract 2, or denying or limiting the use thereof by reason of the issuance of
a tax deed for nonpayment of any general real estate tax or special assessment
for improvements levied against the taxable parcel identified as follows:


4138-029-004


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Interest Rate Protection


The Company hereby also insures the Insured against loss or damage that may be
sustained by the Insured by reason of a final decree entered by a court of
competent jurisdiction finding that the insured Mortgage, as it secures the
"Default Rate" as defined in Appendix A (Defined Terms and Rules of
Interpretation) paragraph 1 of the Credit Agreement secured by the insured
Mortgage and referred to in said insured Mortgage:


(1)is invalid or unenforceable, or


(2)does not, at the Effective Date of the Policy, share the same priority in
relation to any other claims or liens against the land as is afforded the
principal of the loan secured by the insured Mortgage at the Effective Date of
the Policy.


Nothing contained in this Endorsement shall be construed as insuring against
loss or damage sustained or incurred by reason of:


(1)any usury, consumer credit protection or truth in lending law;


(2)costs, expenses or attorney's fees required to obtain a determination, by
judicial proceedings or otherwise, of the amount of interest calculated pursuant
to the Default Rate. Nothing in this Endorsement shall be construed as insuring
a determination by a court of competent jurisdiction of the amount of the
interest calculated pursuant to the Default Rate, but it does insure that the
amount of interest calculated pursuant to the Default Rate which is determined
by a court of competent jurisdiction to be outstanding and owed is secured by
the insured Mortgage with the same priority in relation to any other claims or
liens against the land as is afforded the principal of the loan secured by the
Mortgage;


(3)invalidity or unenforceability of the lien of the insured mortgage with
respect to interest calculated pursuant to the Default Rate due after the filing
of a petition for relief under the Bankruptcy Code (11 U.S.C.) by, on behalf of,
or with respect to the then owner of an interest in the land described in this
Policy; or


(4)
environmental protection liens arising or filed for record subsequent to the
Date of Policy.



This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Going Concern


The Company agrees that in the event it becomes necessary to calculate loss or
damage to the Insured arising from a Covered Matter (as hereinafter defined),
the calculation of such loss or damage shall include the diminution of value, if
any, of the other estates or interests insured by this Policy and described in
Schedule A of this Policy, to the extent that said diminution is directly or
indirectly caused by the covered matter and is not otherwise included in said
calculation. A "Covered Matter" is any defect, lien or encumbrance, other than
as shown in Schedule B or excluded by the exclusions from coverage in the
Policy, which affects any easement or license described in Schedule A of this
Policy, causing loss or damage to the Insured under the terms of this Policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Personalty


The Company hereby agrees that, in the event of a loss otherwise insured against
by this Policy, such loss shall include the interest of the Insured in any
improvements, including the electrical generating fixtures and equipment, which
for the purpose of Paragraph 1(i) of the Conditions are hereby deemed to be real
property, located on, adjacent or contiguous to, attached, affixed or otherwise
connected to or used in connection with all or any portion of the Land on or
after Date of Policy, regardless of whether such improvements are characterized
by any parties or by state law as real or personal property.


Notwithstanding the aforesaid, should said improvements or fixtures be
determined to be personal property, according to the final determination of a
court of competent jurisdiction, this Endorsement should not be construed to
insure the status of title to same.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA


Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Lender Group Variations


The Company has been advised that the holder of the indebtedness secured by the
Insured Mortgage is or will be a group of lenders, the composition of which may
change from time to time by reason of the addition of new members, the depletion
of members or changes in the relative participation of members (the "Lender
Group").


This Policy insures the Insured against loss or damage arising from a claim that
the priority of the lien of the Insured Mortgage is lost or subordinated by
reason of the exchange and/or replacement of promissory notes running to the
individual participating lenders of the Lender Group.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by reason of the failure of
the Land described as Parcels 1 through 4 of Tract 1 in Schedule A to constitute
a lawfully created parcels according to the Subdivision Map Act (Section 66410,
et seq., of the California Government Code) and local ordinances adopted
pursuant thereto.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


The policy is hereby amended by deleting Paragraph 13 of the Conditions,
relating to Arbitration.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company Validity of Lease


The Company insures against loss or damage sustained by reason of any defect in
the execution of the lease referred to in Tract 1 of Schedule A of the policy.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Guaranty Endorsement


The Company has been informed by the insured that certain of the obligations
secured by the lien of the insured mortgage
consist of a guaranty of the repayment of a loan or loans made, or to be made,
to a person or entity other than the mortgagor under the insured mortgage.
Subject to the Exclusions from Coverage and the Exceptions from Coverage in
Schedule B, the Company agrees as follows:


1.The insurance provided by this policy respecting the priority of the lien of
the insured mortgage as security for the guaranty of payment of any amounts of
said loan or loans which are actually disbursed at Date of Policy shall be the
identical to that which the policy would provide if the insured mortgage
directly secured the repayment of the loan or loans; and


2.
The Company insures the insured against loss or damage arising from failure of
the following assurances to be true:



Advances made subsequent to the Date of Policy and in accordance with the terms
of the Insured Mortgage providing security for revolving credit loan advances
pursuant to the Credit Agreement and during the term provided for the revolving
credit loan advances will be secured by the Insured Mortgage with the same
priority over liens, encumbrances and the rights of purchasers for value without
notice that this Policy insures to exist for amounts secured by the Insured
Mortgage which were advanced prior to the Date of Policy.


The insurance provided by this Endorsement is not subject to Paragraph 3(d) of
the Exclusions from Coverage and Paragraph 8(b) of the Conditions and
Stipulations of this policy to the extent that it is inconsistent with them.


The insurance provided by this Endorsement is subject to the following
provisions:


a.Every advance purporting to be made pursuant to the Insured Mortgage which,
together with all other indebtedness and sums secured by it, exceeds the maximum
principal amount to be outstanding at any time as stated in the Insured Mortgage
is excluded from the assurances of this Endorsement.


b.Losses due to the following matters which arise, occur or attach to the title
to the land or affect the Insured Mortgage after Date of Policy are excepted
from the insurance provided by this Endorsement:


(i)Taxes, assessments, costs, charges, damages and other obligations to the
government secured by statutory liens;


(ii)The effect of any bankruptcy affecting the estate or interest of the debtors
or any present or future holders of any interest in the title to the land;


(iii)
Liens, encumbrances, conveyances and other matters actually known to the insured
prior to the advance;



(iv)
Mechanic's and Materialmen's liens.



(v)(Missouri only) Advances made subsequent to notice of termination unless the
lender complies with paragraph 9 of Section 443.0355 Missouri Statutes.





--------------------------------------------------------------------------------








The total liability of the Company under said policy and any endorsements
thereof shall not exceed, in the aggregate, the Amount of Policy stated in
Schedule A and costs, attorneys fees and expenses which the Company may become
obligated to pay by the terms of the Conditions and Stipulations of this Policy.


This Endorsement is made a part of the policy and is subject to all the terms
and provisions thereof and all endorsements thereto. Except to the extent
expressly stated herein, this Endorsement does not modify any of the terms and
provisions of the policy and does not change the Date of Policy or increase the
Amount of Policy shown in Schedule A. This Endorsement is subject to and does
not modify the Exceptions from Coverage in the Policy and terms of any
Endorsements to the Policy.






Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:


Pro Forma Specimen


Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company Covenants, Conditions and
Restrictions,Violations


The Company insures against loss or damage sustained by reason of any existing
violations on the Land of the covenants, conditions and restrictions contained
in the documents referred to in paragraphs 16 and 17 of Schedule B.


As used in this endorsement, the words "covenants, conditions or restrictions"
do not refer to or include any covenant, condition or restriction (a) relating
to obligations of any type to perform maintenance, repair or remediation on the
Land, or
(b) pertaining to environmental protection of any kind or nature, including
hazardous or toxic matters, conditions or substances except to the extent that a
notice of a violation or alleged violation affecting the Land has been recorded
in the Public Records at Date of Policy and is not excepted in Schedule B.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued by
Fidelity National Title Insurance Company


1.
The Company insures against loss or damage sustained by the Insured in the event
that, at Date of Policy,

a.
according to applicable zoning ordinances and amendments, the Land is not
classified Zone M2;

b.
the following use or uses are not allowed under that classification: Uses
described in CEC-800-2005-001 and/or CEC-800-2010-015c.

There shall be no liability under this paragraph 1.b. if the use or uses are not
allowed as the result of any lack of compliance with any conditions,
restrictions, or requirements contained in the zoning ordinances and amendments,
including but not limited to the failure to secure necessary consents or
authorizations as a prerequisite to the use or uses. This paragraph 1.c. does
not modify or limit the coverage provided in Covered Risk 5.
2.
The Company further insures against loss or damage sustained by the Insured by
reason of a final decree of a court of competent jurisdiction either prohibiting
the use of the Land, with any existing structure, as specified in paragraph
1.b.; or requiring the removal or alteration of the structure, because, at Date
of Policy, the zoning ordinances and amendments have been violated with respect
to any of the following matters:

a.
Area, width, or depth of the Land as a building site for the structure

b.
Floor space area of the structure

c.
Setback of the structure from the property lines of the Land

d.
Height of the structure, or

e.
Number of parking spaces.

3.
There shall be no liability under this endorsement based on:

a.
the invalidity of the zoning ordinances and amendments until after a final
decree of a court of competent jurisdiction adjudicating the invalidity, the
effect of which is to prohibit the use or uses;

b.
the refusal of any person to purchase, lease or lend money on the Title covered
by this policy.

This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.
Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.




27E604 ALTA 3.1-06 Zoning – Completed Structure (10-22-09)    
Page 1of 1



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Survey Encroachment
The Company insures against loss or damage sustained by the insured as a result
of any party compelling the removal from any land adjoining the land described
in Schedule A of any of the encroachments shown in Exception 14 of Schedule B,
Part I.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company Future Insurance


The Company agrees that if (a) the Insured or any of its affiliates acquire the
Title in satisfaction of the Indebtedness, and thereafter transfer the Title to
a good faith purchaser for value, or (b) a good faith purchaser for value
acquires the Title at a regularly conducted foreclosure sale under the Insured
Mortgage, the Company will issue an ALTA Owner’s Policy (“Owner’s Policy”)
insuring Title in the purchaser. The amount of insurance to be issued will not
exceed the fair market value of the Land at the date of the application. In the
event a claim has been made or is pending against the Company, or a defect in
the Title has been discovered, the Company shall not be required to issue
insurance against such claim or defect for an amount greater than the face
amount of this policy. Upon receipt of the application to issue an Owner’s
Policy, the Company will extend its examination of the Title to the then current
date, and will then issue its Owner’s Policy with the same exceptions and
endorsements (to the extent applicable to an owner) as this policy, subject to
any liens, encumbrances or other matters affecting the Title which shall have
intervened, or occurred, or become for the first time disclosed of record
between the date of this policy and the date of the Owner’s Policy, except for
any such matters which may have been extinguished by the foreclosure of the
Insured Mortgage.


The insurance to be issued shall be subject to rules, regulations and rates in
effect at the date the Owner’s Policy is issued. The Company shall not be
obligated to issue additional insurance coverage which would exceed the amount
of the usual reinsurance retention of the Company if, after the exercise of
reasonable effort, the Company is unable to obtain reinsurance or co-insurance
as may be required in order for it to issue the full amount of additional
insurance for which application is made.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.




Dated: PRO FORMA
Fidelity National Title Insurance Company
Countersigned by:


Pro Forma Specimen


Authorized Signature
This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



--------------------------------------------------------------------------------










PRO FORMA ENDORSEMENT
Attached to Policy No. Pro Forma-23036266-AL
Issued By
Fidelity National Title Insurance Company


The Company insures against loss or damage sustained by the Insured if the
enforcement of the rights, interests or claims referred to in Exception 14 of
Schedule B results in:


(1)material interference with the use of the Land for the purposes set forth in
the Amended and Restated Ground Lease and Easement Agreement and the Amended and
Restated Easement Agreement described in Schedule A; or


(2)enforced removal or alteration of an existing improvement (including any such
improvement referred to in Exception 14 of Schedule B) located on the Land that
encroaches onto adjoining land or onto that portion of the Land subject to an
easement.


This endorsement is issued as part of the policy. Except as it expressly states,
it does not (i) modify any of the terms and provisions of the policy, (ii)
modify any prior endorsements, (iii) extend the Date of Policy, or (iv) increase
the Amount of Insurance. To the extent a provision of the policy or a previous
endorsement is inconsistent with an express provision of this endorsement, this
endorsement controls. Otherwise, this endorsement is subject to all of the terms
and provisions of the policy and of any prior endorsements.


Dated: PRO FORMA
Fidelity National Title Insurance Company


Countersigned by:
Pro Forma Specimen
Authorized Signature


This is a Pro Forma Endorsement. It does not reflect the present state of the
Title and is not a commitment to (i) insure the Title or (ii) issue any of the
attached endorsements. Any such commitment must be an express written
undertaking on appropriate forms of the Company.



